[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND (II)
WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.


EXHIBIT 10.1
LOAN AND SECURITY AGREEMENT
THIS LOAN AND SECURITY AGREEMENT (as the same may be amended, restated,
modified, or supplemented from time to time, this “Agreement”) dated as of March
16, 2020 (the “Effective Date”) among INNOVATUS LIFE SCIENCES LENDING FUND I,
LP, a Delaware limited partnership, as collateral agent (in such capacity,
together with its successors and assigns in such capacity, “Collateral Agent”),
and the Lenders listed on Schedule 1.1 hereof or otherwise a party hereto from
time to time including INNOVATUS LIFE SCIENCES LENDING FUND I, LP in its
capacity as a Lender, and ROCKWELL MEDICAL, INC., a Delaware corporation
(“Parent”) and ROCKWELL TRANSPORTATION, INC., a Michigan corporation and a
wholly owned Subsidiary of Parent (“RTI”) (individually and collectively,
jointly and severally, “Borrower”), provides the terms on which the Lenders
shall lend to Borrower and Borrower shall repay the Lenders. The parties agree
as follows:
1.
DEFINITIONS, ACCOUNTING AND OTHER TERMS

1.1    Capitalized terms used herein shall have the meanings set forth in
Section 13 to the extent defined therein. All other capitalized terms used but
not defined herein shall have the meaning given to such terms in the Code. Any
accounting term used but not defined herein shall be construed in accordance
with GAAP and all calculations shall be made in accordance with GAAP. The term
“financial statements” shall include the accompanying notes and schedules. Any
section, subsection, schedule or exhibit references are to this Agreement unless
otherwise specified.
2.
LOANS AND TERMS OF PAYMENT

2.1    Promise to Pay. Borrower hereby unconditionally promises to pay each
Lender the outstanding principal amount of the Term Loans advanced to Borrower
by such Lender and accrued and unpaid interest thereon and any other amounts due
hereunder as and when due in accordance with this Agreement.
2.2    Term Loans.
(a)    Availability.
(i)    Subject to the terms and conditions of this Agreement, the Lenders agree,
severally and not jointly, to make a term loan to Borrower on the Effective Date
in an aggregate principal amount of up to Twenty Two Million Five Hundred
Thousand Dollars ($22,500,000.00) according to each Lender’s Term Loan
Commitment as set forth on Schedule 1.1 hereto (the “Term A Loan”). After
repayment, the Term A Loan may not be re-borrowed.
(ii)    Subject to the terms and conditions of this Agreement, the Lenders
agree, severally and not jointly, to make a term loan to Borrower during the
Term B Draw Period in an aggregate principal amount of up to Five Million
Dollars ($5,000,000.00) according to each Lender’s Term B Loan Commitment as set
forth on Schedule 1.1 hereto (the “Term B Loan”). After repayment, the Term B
Loan may not be re-borrowed.
(iii)    Subject to the terms and conditions of this Agreement, the Lenders
agree, severally and not jointly, to make a term loan to Borrower during the
Term C Draw Period in an aggregate principal amount of up to Seven Million Five
Hundred Thousand Dollars ($7,500,000.00) according to each Lender’s Term C Loan
Commitment as set forth on Schedule 1.1 hereto (the “Term C Loan;” each Term A
Loan, Term B Loan and Term C Loan is referred to singly as a “Term Loan” and the
Term A Loan, Term B Loan and the Term C Loan are referred to collectively as the
“Term Loans”). Notwithstanding anything herein to the contrary, if Borrower has
achieved all of the Term B Milestones (in time for the Term B Draw Period to
commence) but the Term B Loan is not drawn, then during the Term C Draw Period,
upon Borrower’s request and subject to payment by Borrower to Collateral Agent
of a fee of Three Hundred Fifty Thousand Dollars ($350,000.00), in addition to
any other fees due and payable hereunder, the amount of Term C Loan shall be
increased to Twelve Million Five Hundred Thousand Dollars ($12,500,000.00). Such
fee may, at the option of Borrower, be payable in cash, in common stock of
Borrower, or be added to the principal amount of the Term C Loan. After
repayment, the Term C Loan may not be re-borrowed.
(b)    Repayment. Borrower shall make monthly payments of interest only
commencing on the second (2nd) Payment Date following the Funding Date of any
Term Loan, and continuing on the Payment Date of each successive month
thereafter through and including the Payment Date immediately preceding the
Amortization Date. Borrower agrees to pay, on the Funding Date of any Term Loan,
any initial partial monthly interest payment otherwise due for the period
between the Funding Date of such Term Loan and the first Payment Date after such
Funding Date. Commencing on the Amortization Date, and continuing on the Payment
Date of each month thereafter, Borrower shall make equal monthly payments of
principal, together with applicable interest, in arrears, to each Lender, as
calculated by Collateral Agent (which calculations shall be deemed correct
absent manifest error) based upon: (1) the amount of such Lender’s Term Loan,
(2) the effective rate of interest, as determined in Section 2.3(a), and (3) a
repayment schedule equal to (i) in the case of Borrower achieving all of the
Term C Milestones, twenty-four (24) months or (ii) thirty (30) months,
otherwise. All unpaid principal and accrued and unpaid interest with respect to
the Term Loans is due and payable in full on the Maturity Date. The Term Loans
may only be prepaid in accordance with Sections 2.2(c) and 2.2(d).
(c)    Mandatory Prepayments. If an event described in Section 7.2(c)(ii) occurs
or the Term Loans are accelerated following the occurrence of an Event of
Default, Borrower shall immediately pay to Lenders, payable to each Lender in
accordance with its respective Pro Rata Share, an amount equal to the sum of:
(i) all outstanding principal of the Term Loans plus accrued and unpaid interest
thereon through the prepayment date, (ii) the Final Fee, (iii) the Prepayment
Fee, plus (iv) all other Obligations that are due and payable, including,
without limitation, Lenders’ Expenses and interest at the Default Rate with
respect to any past due amounts. Notwithstanding (but without duplication with)
the foregoing, on the Maturity Date, if the Final Fee had not previously been
paid in full in connection with the prepayment of the Term Loans in full,
Borrower shall pay to each Lender in accordance with its respective Pro Rata
Share, the Final Fee in respect of the Term Loans.
(d)    Permitted Prepayment of Term Loan. After the first anniversary of the
Effective Date, Borrower shall have the option to prepay all of any Term Loan
advanced by the Lenders under this Agreement, provided Borrower (i) provides
written notice to Collateral Agent of its election to prepay such Term Loan at
least seven (7) Business Days prior to such prepayment, and (ii) pays to the
Lenders on the date of such prepayment, payable to each Lender in accordance
with its respective Pro Rata Share, an amount equal to the sum of (A) all
outstanding principal of such Term Loan plus accrued and unpaid interest thereon
through the prepayment date, (B) the Final Fee, (C) the Prepayment Fee, plus (D)
all other Obligations that are due and payable, including, without limitation,
Lenders’ Expenses and interest at the Default Rate with respect to any past due
amounts.
Notwithstanding anything herein to the contrary, after the first anniversary of
the Effective Date, Borrower shall also have the option to prepay part of Term
Loans advanced by the Lenders under this Agreement, provided Borrower (i)
provides written notice to Collateral Agent of its election to prepay the Term
Loans at least seven (7) Business Days prior to such prepayment, (ii) prepays
such part of the Term Loans in a principal amount of Five Million Dollars
($5,000,000.00) or a whole multiple of One Million Dollars ($1,000,000.00) in
excess thereof, and (iii) pays to the Lenders on the date of such prepayment,
payable to each Lender in accordance with its respective Pro Rata Share, an
amount equal to the sum of (A) the portion of outstanding principal of such Term
Loans plus all accrued and unpaid interest thereon through the prepayment date,
(B) the applicable Final Fee, and (C) all other Obligations that are then due
and payable, including Lenders’ Expenses and interest at the Default Rate with
respect to any past due amounts, and (D) the applicable Prepayment Fee with
respect to the portion of such Term Loans being prepaid. For the purposes of
clarity, any partial prepayment shall be applied pro-rata to all outstanding
amounts under each Term Loan, and shall be applied pro-rata within each Term
Loan tranche to reduce amortization payments under Section 2.2(b) on a pro-rata
basis.
2.3    Payment of Interest on the Term Loan.
(a)    Interest Rate. Subject to Section 2.3(b), the principal amount
outstanding under the Term Loans shall accrue interest at a floating rate per
annum equal to the Basic Rate (which shall be determined on the Funding Date of
the each Term Loan and then from time to time thereafter by Collateral Agent)
which interest shall be payable monthly in arrears in accordance with Sections
2.2(b) and 2.3(e); provided that during the PIK Option Period, at the election
of Borrower (which option Borrower must make prior to the Effective Date and, if
made, it shall be considered effective as of the Effective Date) 1.00% of such
Basic Rate may be payable in-kind by adding such amount to the then outstanding
principal balance of the applicable Term Loans on each applicable Payment Date
so as to increase the outstanding principal balance of such Term Loans on each
Payment Date and which amount shall be payable when the principal amount of the
Term Loan is payable in accordance with Sections 2.2(b) and 2.3(e) and on which
principal amount interest shall be owed pursuant to Section 2.3(a).
Interest shall accrue on the Term Loan commencing on, and including, the Funding
Date of the Term Loan, and shall accrue on the principal amount outstanding
under the Term Loan through and including the day on which the Term Loan is paid
in full.
(b)    Default Rate. Immediately upon the occurrence and during the continuance
of an Event of Default, Obligations shall accrue interest at a floating per
annum rate equal to the rate that is otherwise applicable thereto plus five
percentage points (5.00%) (the “Default Rate”). Payment or acceptance of the
increased interest rate provided in this Section 2.3(b) is not a permitted
alternative to timely payment and shall not constitute a waiver of any Event of
Default or otherwise prejudice or limit any rights or remedies of Collateral
Agent.
(c)    365 Day Year. Interest shall be computed on the basis of a three hundred
sixty-five (365) day year and the actual number of days elapsed.
(d)    Debit of Accounts. Collateral Agent and each Lender may debit (or ACH)
any deposit accounts maintained by Borrower or any of its Subsidiaries for
principal and interest payments or any other amounts Borrower owes the Lenders
under the Loan Documents when due. Any such debits (or ACH activity) shall not
constitute a set off.
(e)    Payments. Except as otherwise expressly provided herein, all payments by
Borrower under the Loan Documents shall be made to the respective Lender to
which such payments are owed, at such Lender’s office in immediately available
funds on the date specified herein. Unless otherwise provided, interest is
payable monthly on the Payment Date of each month. Payments of principal and/or
interest received after 2:00 pm Eastern time are considered received at the
opening of business on the next Business Day. When a payment is due on a day
that is not a Business Day, the payment is due the next Business Day and
additional fees or interest, as applicable, shall continue to accrue until paid.
All payments to be made by Borrower hereunder or under any other Loan Document,
including payments of principal and interest, and all fees, expenses,
indemnities and reimbursements, shall be made without set off, recoupment or
counterclaim, in lawful money of the United States and in immediately available
funds.
(f)    Application of Payments. Unless otherwise agreed or required by
applicable law, payments will be applied first to any accrued unpaid interest as
shown on the most recent version of Annex Y hereto; then to principal; then to
any late charges; and then to any unpaid collection costs. Borrower will pay
Collateral Agent at Collateral Agent’s address shown above or at such other
place as Collateral Agent may designate in writing.
(g)    Changes in Prime Rate. In the event the Prime Rate is changed from time
to time hereafter and because of any such change the Basic Rate changes, the
Basic Rate shall be increased or decreased, effective as of the day of such
change in the Prime Rate.
2.4    Fees. Borrower shall pay to Collateral Agent:
(a)    Facility Fee. The Facility Fee, which shall be due on the Funding Date of
each Term Loan, to be shared among the Lenders in accordance with their
respective Pro Rata Shares;
(b)    Final Fee. The Final Fee, when due hereunder, to be shared among the
Lenders in accordance with their respective Pro Rata Shares;
(c)    Prepayment Fee. The Prepayment Fee, when due hereunder, to be shared
among the Lenders in accordance with their respective Pro Rata Shares; and
(d)    Lenders’ Expenses. All Lenders’ Expenses (including reasonable attorneys’
fees and expenses for due diligence, investigation, documentation and
negotiation of this Agreement) incurred through and after the Effective Date,
when due; provided that no more than $150,000 of Lenders’ Expenses incurred
through the Effective Date shall be payable by Borrower.
2.5    Withholding. Payments received by the Collateral Agent or the Lenders
from Borrower hereunder will be made free and clear of and without deduction for
any and all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any governmental
authority (including any interest, additions to tax or penalties applicable
thereto). Specifically, however, if at any time any Governmental Authority,
applicable law, regulation or international agreement requires Borrower to make
any withholding or deduction from any such payment or other sum payable
hereunder to the Lenders (other than any withholding or deduction attributable
to taxes imposed on or measured by net income (however denominated), franchise
taxes, and branch profits taxes, in each case, imposed as a result of such
Lender being organized under the laws of, or having its principal office or its
applicable lending office located in, the jurisdiction imposing such tax (or any
political subdivision thereof)), Borrower hereby covenants and agrees that the
amount due from Borrower with respect to such payment or other sum payable
hereunder will be increased to the extent necessary to ensure that, after the
making of such required withholding or deduction, each Lender receives a net sum
equal to the sum which it would have received had no withholding or deduction
been required and Borrower shall pay the full amount withheld or deducted to the
relevant Governmental Authority; provided, however, that Borrower shall not be
required to make such increased payment to a Lender who is not a U.S. Person or
who has not provided a duly executed original IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax. Borrower will, upon
request, furnish the Lenders with proof reasonably satisfactory to the Lenders
indicating that Borrower has made such withholding payment; provided, however,
that Borrower need not make any withholding payment if the amount or validity of
such withholding payment is contested in good faith by appropriate and timely
proceedings and as to which payment in full is bonded or reserved against by
Borrower. The agreements and obligations of Borrower contained in this Section
2.5 shall survive the termination of this Agreement.
2.6    Secured Promissory Notes. The Term Loans shall be evidenced by a Secured
Promissory Note or Notes in the form attached as Exhibit D hereto (each a
“Secured Promissory Note”), and shall be repayable as set forth in this
Agreement. Borrower irrevocably authorizes each Lender to make or cause to be
made, on or about the Funding Date of any Term Loan or at the time of receipt of
any payment of principal on such Lender’s Secured Promissory Note, an
appropriate notation on such Lender’s Secured Promissory Note Record reflecting
the making of such Term Loan or (as the case may be) the receipt of such
payment. The outstanding amount of each Term Loan set forth on such Lender’s
Secured Promissory Note Record shall be prima facie evidence of the principal
amount thereof owing and unpaid to such Lender, but the failure to record, or
any error in so recording, any such amount on such Lender’s Secured Promissory
Note Record shall not limit or otherwise affect the obligations of Borrower
under any Secured Promissory Note or any other Loan Document to make payments of
principal of or interest on any Secured Promissory Note when due. Upon receipt
of an affidavit of an officer of a Lender as to the loss, theft, destruction, or
mutilation of its Secured Promissory Note, Borrower shall issue, in lieu
thereof, a replacement Secured Promissory Note in the same principal amount
thereof and of like tenor.
3.
CONDITIONS OF LOANS

3.1    Conditions Precedent to Initial Term Loan. Each Lender’s obligation to
make the Term A Loan is subject to the condition precedent that Collateral Agent
and each Lender shall consent to or shall have received, in form and substance
satisfactory to Collateral Agent and each Lender, such documents, and completion
of such other matters, as Collateral Agent and each Lender may reasonably deem
necessary or appropriate, including, without limitation:
(a)    Loan Documents, each duly executed by Borrower (with the wet ink original
signature of Borrower to the Warrant to be issued in connection with the Term A
Loan to be delivered to Collateral Agent in advance of the Funding Date of the
Term A Loan, the wet ink original signature of Borrower to the Secured
Promissory Note to be issued in connection with the Term A Loan to be delivered
to Collateral Agent within three days of the Funding Date and the balance of
Borrower’s original wet signatures to the Loan Documents to be delivered to
Collateral Agent within one week of the Funding Date of the Term A Loan);
(b)    a completed Perfection Certificate for Borrower and each of its
Subsidiaries;
(c)    [reserved];
(d)    the Operating Documents and good standing certificates of Borrower and
its Subsidiaries certified, in the case of the formation documents and good
standing certificates, by the Secretary of State (or equivalent agency) of
Borrower’s and such Subsidiary’s jurisdiction of organization or formation and,
in the case of good standing certificates, each jurisdiction in which Borrower
and each Subsidiary is qualified to conduct business, each as of a date no
earlier than thirty (30) days prior to the Effective Date; provided that the
deliverables under this clause (d) shall not be required as to Rockwell Medical
India Private Limited (the “Indian Subsidiary”);
(e)    a copy of resolutions of the governing body for Borrower evidencing
approval of the Term Loans and other transactions evidenced by the Loan
Documents;
(f)    duly executed officer’s certificate for Borrower certifying as to (i) the
incumbency of each Responsible Officer executing each Loan Document and (ii) the
documents delivered pursuant to Section 3.1(d) and 3.1(e), in a form reasonably
acceptable to Collateral Agent and the Lenders (original wet signatures to such
officer’s certificate to be delivered to Collateral Agent within one week of the
Funding Date of the Term A Loan);
(g)    certified copies, dated as of date no earlier than thirty (30) days prior
to the Effective Date, of financing statement searches of the Borrower, as
Collateral Agent shall request, accompanied by written evidence (including any
UCC termination statements) that the Liens indicated in any such financing
statements either constitute Permitted Liens or have been or, in connection with
the Term A Loan, will be terminated or released;
(h)    a duly executed legal opinion of counsel to Borrower dated as of the
Effective Date;
(i)    a copy of any applicable Investors Rights Agreement and any amendments
thereto;
(j)    payment of the Facility Fee and Lenders’ Expenses then due as specified
in Section 2.4 hereof;
(k)    [reserved]; and
(l)    the certificate(s) for the Shares of RTI, together with an instrument of
assignment, duly executed in blank (originals of such certificates and
instruments of assignment to be delivered to Collateral Agent within one week of
the Funding Date of the Term A Loan).
3.2    Conditions Precedent to all Term Loans. The obligation of each Lender to
extend each Term Loan, including the Term A Loan, is subject to the following
conditions precedent:
(a)    receipt by Collateral Agent of (i) an executed Loan Payment Request Form
in the form of EXHIBIT B-1 attached hereto and (ii) an executed Disbursement
Letter in the form of EXHIBIT B-2 attached hereto;
(b)    the representations and warranties in Section 5 hereof shall be true,
accurate and complete in all material respects on the date of each Loan Payment
Request Form and the date of each Disbursement Letter and the Funding Date of
each Term Loan; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;
(c)    no Event of Default or an event that with the passage of time could
result in an Event of Default shall have occurred and be continuing or result
from the funding of such Term Loan;
(d)    in such Lender’s reasonable discretion, there has not been any Material
Adverse Change;
(e)    to the extent not delivered at the Effective Date, duly executed original
Secured Promissory Notes and Warrants, in number, form and content acceptable to
each Lender, and in favor of each Lender according to its Commitment Percentage,
with respect to each Credit Extension made by such Lender after the Effective
Date;
(f)    if such Term Loan is the Term B Loan, then the Term B Funding Milestone
must also be accomplished on the Funding Date of the Term Loan;
(g)    if such Term Loan is the Term C Loan, then the Term C Funding Milestone
must also be accomplished on the Funding Date of the Term Loan;
(h)    payment of the fees and Lenders’ Expenses then due as specified in
Section 2.5 hereof.
3.3    Covenant to Deliver. Borrower agrees to deliver to Collateral Agent and
the Lenders each item required to be delivered to Collateral Agent under this
Agreement as a condition precedent to any Term Loan that Borrower requests.
Borrower expressly agrees that any Term Loan made prior to the receipt by
Collateral Agent or any Lender of any such item shall not constitute a waiver by
Collateral Agent or any Lender of Borrower’s obligation to deliver such item,
and any such Term Loan in the absence of a required item shall be made in each
Lender’s sole discretion.
3.4    Procedures for Borrowing. Subject to the prior satisfaction of all other
applicable conditions to the making of any Term Loan set forth in this
Agreement, to obtain any Term Loan (other than the Term Loan funded on the
Effective Date), Borrower shall notify the Lenders (which notice shall be
irrevocable) by electronic mail, facsimile, or telephone by 12:00 noon New York
City time ten (10) Business Days (or such shorter period as acceptable to the
Lenders in their sole discretion) prior to the date the Term Loan is to be made.
Together with any such electronic, facsimile or telephonic notification,
Borrower shall deliver to Collateral Agent by electronic mail or facsimile a
completed Disbursement Letter and Loan Payment Request Form executed by a
Responsible Officer or his or her designee. The Collateral Agent may rely on any
telephone notice given by a person whom Collateral Agent reasonably believes is
a Responsible Officer or designee.
4.
CREATION OF SECURITY INTEREST

4.1    Grant of Security Interest. Borrower hereby grants Collateral Agent, for
the ratable benefit of the Lenders, to secure the payment and performance in
full of all of the Obligations, a continuing security interest in, and pledges
to Collateral Agent, for the ratable benefit of the Lenders, the Collateral,
wherever located, whether now owned or hereafter acquired or arising, and all
proceeds and products thereof. If Borrower shall acquire a commercial tort claim
(as defined in the Code) having a value in excess of $100,000 (other than
unasserted commercial tort claims), Borrower shall grant to Collateral Agent,
for the ratable benefit of the Lenders, a security interest therein and in the
proceeds thereof, all upon the terms of this Agreement, with such writing to be
in form and substance reasonably satisfactory to Collateral Agent.
If this Agreement is terminated, Collateral Agent’s Lien in the Collateral shall
continue until the Obligations (other than inchoate indemnity obligations) are
repaid in full in cash. Upon payment in full in cash of the Obligations (other
than inchoate indemnity obligations) and at such time as the Lenders’ obligation
to extend the Term Loan has terminated, Collateral Agent shall, at the sole cost
and expense of Borrower, release its Liens in the Collateral and all rights
therein shall revert to Borrower, and Collateral Agent shall, at the sole cost
and expense of Borrower, execute and deliver (and authorize Borrower and any of
its designees to file) such terminations, releases and other documentation as
necessary and requested by Borrower to evidence such release.
4.2    Authorization to File Financing Statements. Borrower hereby authorizes
Collateral Agent to file financing statements or take any other action required
to perfect Collateral Agent’s security interests in the Collateral, without
notice to Borrower, with all appropriate jurisdictions to perfect or protect
Collateral Agent’s interest or rights under the Loan Documents.
4.3    Pledge of Collateral. Borrower hereby pledges, assigns and grants to
Collateral Agent, for the ratable benefit of the Lenders, a security interest in
all the Shares, together with all proceeds and substitutions thereof, all cash,
stock and other moneys and property paid thereon, all rights to subscribe for
securities declared or granted in connection therewith, and all other cash and
noncash proceeds of the foregoing, as security for the performance of the
Obligations. On the Effective Date, or, to the extent not certificated as of the
Effective Date, within ten (10) days of the certification of any such Shares,
the certificate or certificates for such Shares will be delivered to Collateral
Agent, accompanied by an instrument of assignment duly executed in blank by
Borrower. To the extent required by the terms and conditions governing such
Shares, Borrower shall cause the books of each entity whose Shares are part of
the Collateral and any transfer agent to reflect the pledge of the Shares. Upon
the occurrence and during the continuance of an Event of Default hereunder,
Collateral Agent may effect the transfer of any securities included in the
Collateral (including but not limited to the Shares) into the name of Collateral
Agent and cause new (as applicable) certificates representing such securities to
be issued in the name of Collateral Agent or its transferee. Borrower will
execute and deliver such documents, and take or cause to be taken such actions,
as Collateral Agent may reasonably request to perfect or continue the perfection
of Collateral Agent’s security interest in the Shares. Unless an Event of
Default shall have occurred and be continuing, Borrower shall be entitled to
exercise any voting rights with respect to the Shares and to give consents,
waivers and ratifications in respect thereof, provided that no vote shall be
cast or consent, waiver or ratification given or action taken which would be
inconsistent with any of the terms of this Agreement or which would constitute
or create any violation of any of such terms. All such rights to vote and give
consents, waivers and ratifications shall terminate upon the occurrence and
continuance of an Event of Default.
5.
REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants to Collateral Agent and the Lenders as follows:
5.1    Due Organization, Authorization: Power and Authority. Borrower and each
of its Subsidiaries is duly existing and in good standing as a Registered
Organization in its jurisdictions of organization or formation and Borrower and
each of its Subsidiaries is qualified and licensed to do business and is in good
standing in any jurisdiction in which the conduct of its businesses or its
ownership of property requires that it be qualified except where the failure to
do so could not reasonably be expected to have a Material Adverse Change. In
connection with this Agreement, Borrower and each of its Subsidiaries has
delivered to Collateral Agent a completed perfection certificate on the
Effective Date (the “Perfection Certificate” and collectively with each updated
Perfection Certificate delivered pursuant to Section 6.2(b)(vi), the “Perfection
Certificates”). Borrower represents and warrants that all the information set
forth on the Perfection Certificates pertaining to Borrower and each Guarantor
is accurate and complete in all material respects.
The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s organizational documents, including its Operating Documents, (ii)
contravene, conflict with, constitute a default under or violate any material
Requirement of Law applicable thereto, (iii) contravene, conflict or violate any
applicable order, writ, judgment, injunction, decree, determination or award of
any Governmental Authority by which Borrower, or any of its property or assets
may be bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect) or are being obtained pursuant to Section 6.1(b), or (v)
constitute an event of default under any material agreement by which Borrower or
any of such Subsidiaries, or their respective properties, is bound. Neither
Borrower nor any of its Subsidiaries is in default under any agreement to which
it is a party or by which it or any of its assets is bound in which such default
could reasonably be expected to have a Material Adverse Change.
5.2    Collateral.
(a)    Borrower has good title to, have rights in, and the power to transfer
each item of the Collateral upon which it purports to grant a Lien under the
Loan Documents, free and clear of any and all Liens except Permitted Liens, and
Borrower has no Deposit Accounts, Securities Accounts, Commodity Accounts or
other investment accounts other than the Collateral Accounts or the other
investment accounts, if any, described in the Perfection Certificates delivered
to Collateral Agent in connection herewith with respect of which Borrower has
given Collateral Agent notice and taken such actions as are necessary to give
Collateral Agent a perfected security interest therein. To the Borrower’s
Knowledge, the Accounts are bona fide, existing obligations of the Account
Debtors.
(b)    The security interest granted herein is and shall at all times continue
to be a first priority perfected security interest in the Collateral, subject
only to Permitted Liens that are permitted by the terms of this Agreement to
have priority to Collateral Agent’s Lien.
(c)    On the Effective Date, and except as disclosed on the Perfection
Certificate (i) the Collateral is not in the possession of any third party
bailee, and (ii) no such third party bailee possesses components of the
Collateral with a book value in excess of Three Hundred Fifty Thousand Dollars
($350,000.00).
(d)    All Inventory and Equipment is in all material respects of good and
marketable quality, free from material defects.
(e)    Borrower and each of its Subsidiaries is the sole owner, except as
specified on the Perfection Certificate on the Effective Date, of the
Intellectual Property each respectively purports to own, free and clear of all
Liens other than Permitted Liens. Except as noted on the Perfection
Certificates, Borrower is not a party to, nor is bound by, any material license.
5.3    Litigation. Except as disclosed on the Perfection Certificate, there are
no actions, suits, investigations, or proceedings pending or, to the Knowledge
of the Responsible Officers, threatened in writing by or against Borrower or any
of its Subsidiaries involving more than One Hundred Fifty Thousand Dollars
($150,000.00) or a claim for infringement of any intellectual property. Except
as disclosed on the Perfection Certificate, there are no actions, suits,
investigations or proceedings pending or, to the Knowledge of the Responsible
Officers, threatened in writing by or against Borrower or any Subsidiaries
involving challenges to the validity of the Intellectual Property.
5.4    No Material Adverse Change; Financial Statements. All consolidated
financial statements for Borrower and its Subsidiaries, delivered to Collateral
Agent fairly present, in conformity with GAAP, in all material respects the
consolidated financial condition of Borrower and its Subsidiaries, and the
consolidated results of operations of Borrower and its Subsidiaries for the
periods covered thereby, subject, in the case of unaudited financial statements,
for the year end adjustments and the absence of footnotes. Since the date of the
most recent financial statements submitted to any Lender, there has not been a
Material Adverse Change.
5.5    Solvency. Borrower is Solvent and Borrower and its Subsidiaries, when
taken as a whole, are Solvent.
5.6    Regulatory Compliance. Neither Borrower nor any of its Subsidiaries is an
“investment company” or a company “controlled” by an “investment company” under
the Investment Company Act of 1940, as amended. Neither Borrower nor any of its
Subsidiaries is engaged as one of its important activities in extending credit
for margin stock (under Regulations X, T and U of the Federal Reserve Board of
Governors). Borrower and each of its Subsidiaries has complied in all material
respects with the Federal Fair Labor Standards Act. Neither Borrower nor any of
its Subsidiaries is a “holding company” or an “affiliate” of a “holding company”
or a “subsidiary company” of a “holding company” as each term is defined and
used in the Public Utility Holding Company Act of 2005. Neither Borrower nor any
of its Subsidiaries has violated any laws, ordinances or rules, the violation of
which could reasonably be expected to have a Material Adverse Change. Neither
Borrower’s nor any of its Subsidiaries’ properties or assets has been used by
Borrower or such Subsidiary or, to Borrower’s Knowledge, by previous Persons, in
disposing, producing, storing, treating, or transporting any hazardous substance
other than in material compliance with applicable laws. Borrower and each of its
Subsidiaries has obtained all consents, approvals and authorizations of, made
all declarations or filings with, and given all notices to, all Governmental
Authorities that are necessary to continue their respective businesses as
currently conducted.
None of Borrower, any of its Subsidiaries, or any of Borrower’s or its
Subsidiaries’ Affiliates or any of their respective agents acting or benefiting
in any capacity in connection with the transactions contemplated by this
Agreement, is (i) in violation of any Anti Terrorism Law, (ii) engaging in or
conspiring to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding or attempts to violate, any of the prohibitions
set forth in any Anti Terrorism Law, or (iii) is a Blocked Person. None of
Borrower, any of its Subsidiaries, or, to the Knowledge of Borrower, any of
their Affiliates or agents acting or benefiting in any capacity in connection
with the transactions contemplated by this Agreement, (x) conducts any business
or engages in making or receiving any contribution of funds, goods or services
to or for the benefit of any Blocked Person, or (y) deals in, or otherwise
engages in any transaction relating to, any property or interest in property
blocked pursuant to Executive Order No. 13224, any similar executive order or
other Anti Terrorism Law.
5.7    Investments. Neither Borrower nor any of its Subsidiaries owns any stock,
shares, partnership interests or other equity securities except for Permitted
Investments.
5.8    Tax Returns and Payments; Pension Contributions. Borrower and each of its
Subsidiaries has timely filed all required tax returns and reports, and Borrower
and each of its Subsidiaries, has timely paid all foreign, federal, state, and
local taxes, assessments, tax deposits and tax contributions owed by Borrower
and such Subsidiaries in an amount greater than Twenty-Five Thousand Dollars
($25,000.00), in all jurisdictions in which Borrower or any such Subsidiary is
subject to taxes, including the United States, unless such taxes are being
contested in accordance with the next sentence. Borrower and each of its
Subsidiaries, may defer payment of any contested taxes, provided that Borrower
or such Subsidiary in good faith contests its obligation to pay the taxes by
appropriate proceedings promptly and diligently instituted and conducted.
Neither Borrower nor any of its Subsidiaries is aware of any claims or
adjustments proposed for any of Borrower’s or such Subsidiaries’ prior tax years
which could result in additional taxes becoming due and payable by Borrower or
its Subsidiaries. Borrower and each of its Subsidiaries have paid all amounts
necessary to fund all present pension, profit sharing and deferred compensation
plans in accordance with their terms, and neither Borrower nor any of its
Subsidiaries have, withdrawn from participation in, and have not permitted
partial or complete termination of, or permitted the occurrence of any other
event with respect to, any such plan which could reasonably be expected to
result in any material liability of Borrower or its Subsidiaries, including any
liability to the Pension Benefit Guaranty Corporation or its successors or any
other Governmental Authority.
5.9    Use of Proceeds. Borrower shall use the proceeds of the Term Loans solely
as working capital and to fund its general business requirements in accordance
with the provisions of this Agreement, and not for personal, family, household
or agricultural purposes.
5.10    Full Disclosure. No written representation, warranty or other statement
of Borrower or any of its Subsidiaries in any certificate or written statement
given to Collateral Agent or any Lender, as of the date such representation,
warranty, or other statement was made, taken together with all such written
certificates and written statements given to Collateral Agent or any Lender,
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained in the certificates or
statements not misleading (it being recognized that projections and forecasts
provided by Borrower in good faith and based upon reasonable assumptions are not
viewed as facts and that actual results during the period or periods covered by
such projections and forecasts may differ from the projected or forecasted
results and any failure to meet such projections shall not be deemed to be a
breach of any representation herein; provided, however, such failure may
constitute a breach of one or more specific covenants herein that based on such
projections).
5.11    Shares. Borrower has full power and authority to create a first lien on
the Shares and no disability or contractual obligation exists that would
prohibit Borrower from pledging the Shares pursuant to this Agreement. To
Borrower’s knowledge, there are no subscriptions, warrants, rights of first
refusal or other restrictions on transfer relative to, or options exercisable
with respect to the Shares. The Shares have been and will be duly authorized and
validly issued, and are fully paid and non assessable. To Borrower’s knowledge,
the Shares are not the subject of any present or threatened suit, action,
arbitration, administrative or other proceeding, and Borrower knows of no
reasonable grounds for the institution of any such proceedings.
6.
AFFIRMATIVE COVENANTS

Borrower shall, and shall cause each of its Subsidiaries to, do all of the
following:
6.1    Government Compliance.
(a)    Maintain its and all its Subsidiaries’ legal existence and good standing
in their respective jurisdictions of organization and maintain qualification in
each jurisdiction in which the failure to so qualify could reasonably be
expected to have a Material Adverse Change. Comply with all laws, ordinances and
regulations to which Borrower or any of its Subsidiaries is subject, the
noncompliance with which could reasonably be expected to have a Material Adverse
Change.
(b)    Obtain and keep in full force and effect, all of the material
Governmental Approvals necessary for the performance by Borrower and its
Subsidiaries of their respective businesses and obligations under the Loan
Documents and the grant of a security interest to Collateral Agent for the
ratable benefit of the Lenders, in all of the Collateral.
6.2    Financial Statements, Reports, Certificates; Notices.
(a)    Deliver to Collateral Agent and each Lender:
(i)    as soon as available, but no later than thirty (30) days after the last
day of each fiscal month (other than the last fiscal month of any fiscal
quarter) of Borrower, a company prepared summary consolidated balance sheet and
income statement covering the consolidated operations of Borrower and its
Subsidiaries for such fiscal month certified by a Responsible Officer and in a
form reasonably acceptable to Collateral Agent;
(ii)    as soon as available, but no later than forty-five (45) days after the
last day of each fiscal quarter or, if earlier, within five (5) days of filing
its quarterly report on Form 10-Q with the Securities and Exchange Commission, a
company prepared consolidated balance sheet, income statement, statement of
operations and cash flow statement covering the consolidated operations of
Borrower and its Subsidiaries for such fiscal quarter certified by a Responsible
Officer and in a form reasonably acceptable to Collateral Agent (the form
thereof delivered to Collateral Agent prior to the Effective Date being
acceptable to Collateral Agent);
(iii)    as soon as available, but no later than ninety (90) days after the last
day of Borrower’s fiscal year or within five (5) days of filing with the
Securities and Exchange Commission, audited consolidated financial statements of
Borrower and its Subsidiaries prepared under GAAP, consistently applied,
together with an unqualified opinion on the financial statements from Marcum LLP
or such other independent certified public accounting firm acceptable to
Collateral Agent in its reasonable discretion; provided, however, the auditor’s
opinion on the financial statements for fiscal year ending December 31, 2019 may
identify material weaknesses related to deficiencies in Borrower’s information
technology general controls that have been previously identified in the audit
for the financial statements for fiscal year ending December 31, 2018 but shall
not identify any more material weaknesses nor have any qualifications with
respect to going concern;
(iv)    as soon as available after approval thereof by Borrower’s board of
directors, but no later than the earlier of ten (10) days after such approval
and sixty (60) days after the last day of Borrower’s fiscal year, Borrower’s
annual (A) financial projections and (B) budget, in each case, for the entire
current fiscal year as approved by Borrower’s board of directors; provided that,
any board approved revisions to such projections and/or budget approved by
Borrower’s board of directors shall be delivered to Collateral Agent and the
Lenders no later than seven (7) days after such approval);
(v)    within five (5) days of delivery, copies of all non-ministerial
statements, reports and notices made available to Borrower’s board of directors,
security holders generally or holders of Subordinated Debt; provided,
notwithstanding anything set forth in this Section 6.2(a)(v), Borrower shall not
be required to deliver any such statements, reports or notices (i) if Borrower
determines in good faith and upon the advice of counsel that the receipt of such
materials by Collateral Agent or the Lenders would jeopardize the
attorney-client privilege between Borrower and its counsel, or any Subsidiary of
Borrower and its counsel, (ii) if and to the extent necessary, to protect highly
confidential proprietary information of Borrower or any of its Subsidiaries or
(iii) if information that is being disclosed in such materials relate to
Borrower or Subsidiary’s strategy, negotiating positions or similar matters
relating to Collateral Agent or the Lenders;
(vi)    in the event that Borrower becomes subject to the reporting requirements
under the Securities Exchange Act of 1934, as amended, within five (5) days of
filing, all reports on Form 10 K, 10 Q and 8 K filed with the Securities and
Exchange Commission;
(vii)    prompt notice of any amendments of or other changes to the Operating
Documents of Borrower or any of its Subsidiaries (other than the Indian
Subsidiary), together with any copies reflecting such amendments or changes with
respect thereto;
(viii)    as soon as available, but no later than thirty (30) days after the
last day of each month, copies of the month end account statements for each
Collateral Account maintained by Borrower or its Subsidiaries, which statements
may be provided to Collateral Agent and each Lender by Borrower or directly from
the applicable institution(s);
(ix)    prompt delivery of (and in any event within five (5) days after the same
are sent or received) copies of all material correspondence, reports, documents
and other filings with any Governmental Authority that could reasonably be
expected to have a material adverse effect on any of the Governmental Approvals
material to Borrower’s business or otherwise could reasonably be expected to
have a Material Adverse Change;
(x)    prompt notice of any event that (A) could reasonably be expected to
materially and adversely affect the Borrower’s Intellectual Property and (B)
could reasonably be expected to result in a Material Adverse Change;
(xi)    written notice at least (10) days prior to Borrower’s creation of a New
Subsidiary in accordance with the terms of Section 6.10;
(xii)    written notice at least fifteen (15) days’ prior to Borrower’s (A)
adding any new offices or business locations, including warehouses (unless such
new offices or business locations contain less than Three Hundred Fifty Thousand
Dollars ($350,000.00) of book value in assets or property of Borrower), (B)
changing its jurisdiction of organization, (C) changing its organizational
structure or type, (D) changing its legal name, or (E) changing any
organizational number (if any) assigned by its jurisdiction of organization;
(xiii)    upon Borrower becoming aware of the existence of any Event of Default
or event which, with the giving of notice or passage of time, or both, would
constitute an Event of Default, prompt (and in any event within three (3)
Business Days) written notice of such occurrence, which such notice shall
include a reasonably detailed description of such Event of Default or event
which, with the giving of notice or passage of time, or both, would constitute
an Event of Default;
(xiv)    immediate notice if Borrower or such Subsidiary has Knowledge that
Borrower, or any Subsidiary or Affiliate of Borrower, is listed on the OFAC
Lists or (a) is convicted on, (b) pleads nolo contendere to, (c) is indicted on,
or (d) is arraigned and held over on charges involving money laundering or
predicate crimes to money laundering;
(xv)    notice of any commercial tort claim in excess of $100,000 (other than
unasserted commercial tort claims) and of the general details thereof;
(xvi)    [reserved]; and
(xvii)    other information as reasonably requested by Collateral Agent or any
Lender.
Notwithstanding the foregoing, documents required to be delivered pursuant to
the terms hereof (to the extent any such documents are included in materials
otherwise filed with the Securities and Exchange Commission) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date on which Borrower posts such documents, or provides a link thereto, on
Borrower’s website on the internet at Borrower’s website address.
(b)    Concurrently with the delivery of the financial statements specified in
Section 6.2(a)(ii) above but no later than forty-five (45) days after the last
day of each fiscal quarter, deliver to Collateral Agent and each Lender:
(i)    a duly completed Compliance Certificate signed by a Responsible Officer;
(ii)    copies of any material Governmental Approvals obtained by Borrower or
any of its Subsidiaries;
(iii)    written notice of the commencement of, and any material development in,
the proceedings contemplated by Section 5.8 hereof;
(iv)    written notice of any litigation or governmental proceedings pending or
threatened (in writing) against Borrower or any of its Subsidiaries, which could
reasonably be expected to result in damages or costs to Borrower or any of its
Subsidiaries of more than One Hundred Thousand Dollars ($500,000.00) (not paid
or covered by independent third party insurance);
(v)    written notice of all returns, recoveries, disputes and claims regarding
Inventory that involve more than Two Hundred Thousand Dollars ($250,000.00)
individually or in the aggregate in any calendar year;
(vi)    an updated Perfection Certificate to reflect any amendments,
modifications and updates to information set forth in the Perfection Certificate
after the Effective Date to the extent such amendments, modifications and
updates are permitted by one or more specific provisions in this Agreement; in
each case, subject to the review and approval of Collateral Agent and each
Lender; and
(vii)     to the extent not included in the materials provided with the updated
Perfection Certificate provided pursuant to Section 6.2(b)(vi) above, a written
notice of any registrations or applications for Intellectual Property, to the
extent not previously disclosed to Collateral Agent and Lenders.
(c)    Keep proper, complete and true books of record and account in accordance
with GAAP in all material respects. Borrower shall, and shall cause each of its
Subsidiaries to, allow, at the sole cost of Borrower, Collateral Agent or any
Lender, during regular business hours upon reasonable prior notice (provided
that no notice shall be required when an Event of Default has occurred and is
continuing), to visit and inspect any of its properties, to examine and make
abstracts or copies from any of its books and records, and to conduct a
collateral audit and analysis of its operations and the Collateral. Such audits
shall be conducted no more often than twice every year unless (and more
frequently if) an Event of Default has occurred and is continuing, provided that
unless an Event of Default has occurred and is continuing, only one such audit
in any year shall be at the cost of Borrower. Notwithstanding the foregoing,
upon request of any Lender, Borrower agrees to permit such Lender to communicate
with Borrower’s accounting firm with respect to the consolidated financial
statements delivered pursuant to this Section 6.2, provided such communication
shall be in the presence of an authorized representative of Borrower, and
provided further than the inability of Borrower to provide access to such
accounting firm when requested by such lender shall not constitute an Event of
Default hereunder.
6.3    Inventory; Returns. Keep all Inventory in good and marketable condition,
free from material defects. Returns and allowances between Borrower, or any of
its Subsidiaries, and their respective Account Debtors shall follow Borrower’s,
or such Subsidiary’s, customary practices as they exist at the Effective Date.
6.4    Taxes; Pensions. Timely file and require each of its Subsidiaries to
timely file, all required tax returns and reports and timely pay, and require
each of its Subsidiaries to timely pay, all foreign, federal, state, and local
taxes, assessments, deposits and contributions owed by Borrower or its
Subsidiaries, except as otherwise permitted pursuant to the terms of Section 5.8
hereof, and shall deliver to Collateral Agent and each Lender, on demand,
appropriate certificates attesting to such payments, and pay all amounts
necessary to fund all present pension, profit sharing and deferred compensation
plans in accordance with the terms of such plans.
6.5    Insurance. Keep Borrower’s and its Subsidiaries’ business and the
Collateral insured for risks and in amounts standard for companies in Borrower’s
and its Subsidiaries’ industry and location and as Collateral Agent may
reasonably request, including, but not limited to, D&O insurance reasonably
satisfactory to Collateral Agent. Insurance policies shall be in a form, with
companies, and in amounts that are reasonably satisfactory to Collateral Agent
and Lenders. All property policies shall have a lender’s loss payable
endorsement showing Collateral Agent as lender loss payee and waive subrogation
against Collateral Agent, and all liability policies shall show, or have
endorsements showing, Collateral Agent, as additional insured. Effective as of
the Funding Date of the first Credit Extension made under this Agreement, the
Collateral Agent shall be named as lender loss payee and/or additional insured
with respect to any such insurance providing coverage in respect of any
Collateral, and each provider of any such insurance shall agree, by endorsement
upon the policy or policies issued by it or by independent instruments furnished
to the Collateral Agent, that it will give the Collateral Agent thirty (30)
days’ prior written notice before any such policy or policies shall be
materially altered or canceled (other than cancellation for non-payment of
premiums, for which ten (10) days’ prior written notice shall be required). At
Collateral Agent’s request, Borrower shall deliver certified copies of policies
and evidence of all premium payments. Proceeds payable under any policy shall,
at Collateral Agent’s option, be payable to Collateral Agent, for the ratable
benefit of the Lenders, on account of the Obligations. Notwithstanding the
foregoing, (a) so long as no Event of Default has occurred and is continuing,
Borrower shall have the right to apply the proceeds of any casualty policy
within 180 days of receipt thereof (subject, in the case of replacement or
repair of destroyed or damaged property of Borrower, to a cap of One Million Two
Hundred Thousand Dollars ($1,250,000.00) with respect to any loss, but not
exceeding One Million Two Hundred Thousand Dollars ($1,250,000.00), in the
aggregate for all losses under all casualty policies in any one year; provided
that any such replaced or repaired property (i) shall be of equal or like value
as the replaced or repaired Collateral and (ii) shall be deemed Collateral in
which Collateral Agent has been granted a first priority security interest, and
(b) after the occurrence and during the continuance of an Event of Default, all
proceeds payable under such casualty policy shall, at the option of Collateral
Agent, be payable to Collateral Agent, for the ratable benefit of the Lenders,
on account of the Obligations). If Borrower or any of its Subsidiaries fails to
obtain insurance as required under this Section 6.5 or to pay any amount or
furnish any required proof of payment to third persons, Collateral Agent and/or
any Lender may make (but has no obligation to do so), at Borrower’s expense, all
or part of such payment or obtain such insurance policies required in this
Section 6.5, and take any action under the policies Collateral Agent or such
Lender deems prudent.
6.6    Operating Accounts.
(a)    Borrower shall provide Collateral Agent ten (10) days’ prior written
notice before Borrower or any of its Subsidiaries establishes any Collateral
Account. In addition, for each Collateral Account that Borrower at any time
maintains, Borrower shall cause the applicable bank or financial institution at
or with which such Collateral Account is maintained to execute and deliver a
Control Agreement or other appropriate instrument with respect to such
Collateral Account to perfect Collateral Agent’s Lien in such Collateral Account
in accordance with the terms hereunder prior to the establishment of such
Collateral Account, which Control Agreement may not be terminated without prior
written consent of Collateral Agent. The provisions of this Section 6.6(a) shall
not apply to deposit accounts exclusively used for payroll, payroll taxes and
other employee wage and benefit payments to or for the benefit of Borrower’s, or
any of its Subsidiaries’, employees (which accounts shall be identified as such
in the Perfection Certificate).
(b)    Neither Borrower nor any of its Subsidiaries shall maintain any
Collateral Accounts except Collateral Accounts maintained in accordance with
Section 6.6.
6.7    Protection of Intellectual Property Rights. Borrower and each of its
Subsidiaries shall: (a) protect, defend and maintain the validity and
enforceability of its Intellectual Property that is material to its business;
(b) promptly advise Collateral Agent in writing of a challenge to the validity,
or material infringement by a third party of its Intellectual Property; and (c)
not allow any Intellectual Property material to its business to be abandoned,
forfeited or dedicated to the public without Collateral Agent’s prior written
consent. If Borrower (i) obtains any patent, registered trademark or
servicemark, registered copyright, registered mask work, or any pending
application for any of the foregoing, whether as owner, licensee or otherwise,
or (ii) applies for any patent or the registration of any trademark or
servicemark, then Borrower shall provide written notice thereof to Collateral
Agent and each Lender concurrently with the delivery of each Compliance
Certificate, pursuant to an updated Perfection Certificate, and shall execute
such intellectual property security agreements and other documents and take such
other actions as Collateral Agent shall reasonably request in its good faith
business judgment to perfect and maintain a first priority perfected security
interest in favor of Collateral Agent, for the ratable benefit of the Lenders,
in such property.
6.8    Litigation Cooperation. Commencing on the Effective Date and continuing
through the termination of this Agreement, make available to Collateral Agent
and the Lenders, without expense to Collateral Agent or the Lenders, Borrower
and each of Borrower’s officers, employees and agents and Borrower’s Books, to
the extent that Collateral Agent or any Lender may reasonably deem them
necessary to prosecute or defend any third party suit or proceeding instituted
by or against Collateral Agent or any Lender with respect to any Collateral or
relating to Borrower.
6.9     Waivers In the event that Borrower or any of its Subsidiaries, after the
Effective Date, intends to add any new offices or business locations, including
warehouses, or otherwise store any portion of the Collateral with, or deliver
any portion of the Collateral to, a bailee, in each case pursuant to Section
7.2, then Borrower or such Subsidiary will first notify Collateral Agent and, in
the event that the Collateral at any new location has a book value in excess of
Three Hundred Fifty Thousand Dollars ($350,000.00) in the aggregate or such new
office constitutes Borrower’s headquarter, Borrower shall obtain from such
bailee or landlord, as applicable, must execute and deliver a bailee waiver or
landlord waiver, as applicable, in form and substance reasonably satisfactory to
Collateral Agent prior to the addition of any new offices or business locations,
or any such storage with or delivery to any such bailee, as the case may be;
provided, however, the aggregate value of the Collateral that is not stored at
locations subject bailee waiver or a landlord waiver in favor of Collateral
Agent shall not exceed One Million Dollars ($1,000,000.00).
6.10    Creation/Acquisition of Subsidiaries. In the event any Borrower or any
Subsidiary of any Borrower creates or acquires any Subsidiary after the
Effective Date, Borrower or such Subsidiary shall promptly notify Collateral
Agent of such creation or acquisition, and Borrower or such Subsidiary shall
take all actions reasonably requested by Collateral Agent to achieve any of the
following (as determined by Collateral Agent in its reasonable discretion) with
respect to such “New Subsidiary” (defined as a Subsidiary formed after the date
hereof during the term of this Agreement): (i) to cause such New Subsidiary to
become either a co-Borrower hereunder, if such New Subsidiary is organized under
the laws of the United States, or a secured guarantor with respect to the
Obligations; and (ii) to grant and pledge to Collateral Agent a perfected
security interest in the Shares of such New Subsidiary
6.11    Further Assurances. Execute any further instruments and take further
action as Collateral Agent or any Lender reasonably requests to perfect or
continue Collateral Agent’s Lien in the Collateral or to effect the purposes of
this Agreement, including without limitation, subject to the terms of Section
6.2(c), permitting Collateral Agent or any Lender to discuss Borrower’s
financial condition with Borrower’s accountants.
6.12    Financial Covenant. Borrower shall achieve the following, as determined
by Collateral Agent:
(a)    As tested on September 30, 2020 (only if the Term B Loan has been funded
hereunder prior to such date), and regardless of if and when the Term B Loan is
funded, as tested on December 31, 2020, March 31, 2021, June 30, 2021, September
30, 2021 and December 31, 2021, actual consolidated revenue (as measured in
accordance with GAAP) from the sale of Borrower’s product Triferic for the
trailing twelve-month period (ended on the date when tested), in an amount not
less than 72.50% of the projections for the same period as set forth in the
Management Plan;
(b)    As tested on the last date of each quarter of 2022, actual consolidated
revenue (as measured in accordance with GAAP) from the sale of Borrower’s
product Triferic for the trailing twelve-month period (ended on the date when
tested), in an amount not less than 67.50% of the projections for the same
period as set forth in the Management Plan; and
(c)    As tested on the last date of each quarter of 2023 and thereafter, actual
consolidated revenue (as measured in accordance with GAAP) from the sale of
Borrower’s product Triferic for the trailing twelve-month period (ended on the
date when tested), in an amount not less than 62.50% of the projections for the
same period as set forth in the Management Plan.
6.13    Liquidity Covenant. Borrower shall at all times maintain in a Collateral
Account subject to a Control Agreement in favor of Collateral Agent a cash
balance of not less than an amount equal to the lesser of (i) the Minimum Cash
Amount or (ii) the Minimum Cash Elected Amount.
6.14    Repayment of Term B Loan. Without duplication of the provisions of
Section 2.2(c), if Borrower does not receive an unqualified opinion of its
auditor with respect to its annual audited financial statements for the 2020
fiscal year, Borrower shall immediately pay to Lenders, payable to each Lender
in accordance with its respective applicable Pro Rata Share, an amount equal to
the sum of: (i) all outstanding principal of the Term B Loan plus accrued and
unpaid interest thereon through the prepayment date, (ii) the Final Fee with
respect to the Term B Loan and (iii) the Prepayment Fee with respect to the Term
B Loan.
6.15    Post-Closing Deliveries.
(a)    Borrower shall deliver to Collateral Agent, as promptly as practicable,
and in any event no later than fourteen (14) days after the Effective Date,
evidence satisfactory to Collateral Agent and the Lenders that the insurance
policies required by Section 6.5 hereof are in full force and effect, together
with appropriate evidence showing loss payable and/or additional insured clauses
or endorsements in favor of Collateral Agent, for the ratable benefit of the
Lenders.
(b)    Borrower shall deliver to Collateral Agent, as promptly as practicable,
and in any event no later than fourteen (14) days after the Effective Date, duly
executed Control Agreements with respect to any Collateral Accounts maintained
by Borrower, to the extent required under Section 6.6(a).
(c)    Borrower shall deliver to Collateral Agent, as promptly as possible, and
in any event no later than sixty (60) days after the Effective Date, a bailee
waiver (in form and substance reasonably satisfactory to Collateral Agent)
executed in favor of Collateral Agent in respect of each third party bailee
where Borrower maintains Collateral having a book value in excess of Five
Hundred Thousand Dollars ($500,000).
(d)    Borrower shall deliver to Collateral Agent, as promptly as possible, and
in any event no later than sixty (60) days after the Effective Date, a landlord
waiver (in form and substance reasonably satisfactory to Collateral Agent)
executed in favor of Collateral Agent in respect of each leased location of
Borrower where Borrower maintains Collateral having a book value in excess of
Three Hundred Fifty Thousand Dollars ($350,000) or which leased location
constitutes Borrower’s headquarter; provided, however, the aggregate value of
the Collateral that is not stored at locations subject bailee waiver or a
landlord waiver in favor of Collateral Agent shall not exceed One Million
Dollars ($1,000,000.00).
7.
NEGATIVE COVENANTS

Borrower shall not, and shall not permit any of its Subsidiaries to, do any of
the following without the prior written consent of the Required Lenders:
7.1    Dispositions. Convey, sell, lease, transfer, assign, dispose of
(collectively, “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property (including Intellectual Property),
except for Transfers (a) of Inventory in the ordinary course of business; (b) of
worn out or obsolete Equipment or Equipment no longer used or useful in such
Person’s business; (c) in connection with Permitted Liens, Permitted Investments
and Permitted Licenses; (d) to the extent constituting a Transfer, any
restricted payment explicitly permitted by Section 7.7; (e) having a fair market
value not in excess of $1,000,000 during any fiscal year but not including
Intellectual Property; (f) from Subsidiary to Borrower; (g) from one Borrower to
another Borrower; and (h) constituting the sale or discount of Accounts or other
rights to payment in connection with the compromise or collection thereof, not
in excess of $100,000 during any fiscal year.
7.2    Changes in Business, Management, Ownership, or Business Locations. (a)
Engage in or permit any of its Subsidiaries to engage in any business other than
the businesses engaged in by Borrower as of the Effective Date or reasonably
related thereto; (b) liquidate or dissolve (provided that any Subsidiary may be
liquidated or dissolved provided that its assets are Transferred to Borrower);
or (c) (i) any Key Person shall cease to be actively engaged in the management
of Borrower unless written notice thereof is provided to Collateral Agent and
each Lender within ten (10) days of such, or (ii) consummating any transaction
or series of related transactions in which (A) the stockholders of Borrower who
were not stockholders immediately prior to the first such transaction own more
than 50% of the voting stock of Borrower immediately after giving effect to such
transaction or related series of such transactions and (B) Borrower ceases to
own 100% of the ownership interests of a Subsidiary of Borrower (except pursuant
to any Transfer permitted by Section 7.1 or liquidation or dissolution permitted
by clause (b) of this Section 7.2. Borrower shall not, without at least fifteen
(15) days’ prior written notice to Collateral Agent: (A) add any new offices or
business locations, including warehouses (unless such new offices or business
locations contain less than Three Hundred Fifty Thousand Dollars ($350,000.00)
of book value in assets or property of Borrower); (B) change its jurisdiction of
organization, (C) change its organizational structure or type, (D) change its
legal name, or (E) change any organizational number (if any) assigned by its
jurisdiction of organization.
7.3    Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock, shares or property of another Person. A Subsidiary may merge or
consolidate into another Subsidiary (provided such surviving Subsidiary is a “co
Borrower” hereunder or has provided a secured Guaranty of Borrower’s Obligations
hereunder) or with (or into) Borrower provided Borrower is the surviving legal
entity, and as long as no Event of Default is occurring prior thereto or arises
as a result therefrom.
7.4    Indebtedness. Create, incur, assume, or be liable for any Indebtedness,
or permit any Subsidiary to do so, other than Permitted Indebtedness (which,
without limitation, may be in the form of Cure Loan Subordinated Debt that is
incurred pursuant to the provisions of Section 8.2(b) or, if no amount of Cure
Loan Subordinated Debt is then outstanding and assuming all other applicable
conditions are met, in the form of Qualified Subordinated Debt).
7.5    Encumbrance. Create, incur, allow, or suffer any Lien on any of its
property, or assign or convey any right to receive income, including the sale of
any Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, or permit any Collateral not to be subject to the first priority security
interest granted herein (except for Permitted Liens), or enter into any
agreement, document, instrument or other arrangement (except with or in favor of
Collateral Agent, for the ratable benefit of the Lenders) with any Person which
directly or indirectly prohibits or has the effect of prohibiting Borrower, or
any of its Subsidiaries, from assigning, mortgaging, pledging, granting a
security interest in or upon, or encumbering any of Borrower’s or such
Subsidiary’s Intellectual Property, except as is otherwise permitted in Section
7.1 hereof and the definition of “Permitted Liens”.
7.6    Maintenance of Collateral Accounts. Maintain any Collateral Account
except pursuant to the terms of Section 6.6 hereof.
7.7    Restricted Payments. Pay any dividends (other than dividends payable
solely in capital stock) or make any distribution or payment in respect of or
redeem, retire or purchase any capital stock (other than (a) dividends and
distributions paid by Subsidiaries to Borrower; or (b) repurchases pursuant to
the terms of employee stock purchase plans, employee restricted stock
agreements, stockholder rights plans, director or consultant stock option plans,
or similar plans, provided such repurchases do not exceed One Hundred and Fifty
Thousand Dollars ($150,000.00) in the aggregate per fiscal year).
7.8    Investments. Directly or indirectly make any Investment other than
Permitted Investments, or permit any of its Subsidiaries to do so.
7.9    Transactions with Affiliates. Directly or indirectly enter into or permit
to exist any material transaction with any Affiliate of Borrower or any of its
Subsidiaries, except for (a) transactions that are in the ordinary course of
Borrower’s or such Subsidiary’s business, upon fair and reasonable terms that
are no less favorable to Borrower or such Subsidiary than would reasonably be
obtained in an arm’s length transaction with a non affiliated Person, (b)
Subordinated Debt or equity investments by Borrower’s investors in Borrower or
its Subsidiaries, (c) employment and severance arrangements (including equity
incentive plans and employee benefit plans and arrangements) with their
respective directors, officers and employees in the ordinary course of business,
(d) payment of customary fees and reasonable out of pocket costs to, and
indemnities for the benefit of, directors, officers and employees of the
Borrower and its Subsidiaries in the ordinary course of business to the extent
attributable to the operation and governance of Borrower and its Subsidiaries,
(e) transactions solely among Borrower and its Subsidiaries that are otherwise
expressly permitted hereunder and (f) transactions among Borrowers.
7.10    Subordinated Debt. (a) Make or permit any payment on any Subordinated
Debt, except under the terms of the subordination, intercreditor, or other
similar agreement to which such Subordinated Debt is subject, or (b) amend any
provision in any document relating to the Subordinated Debt which would increase
the amount thereof or adversely affect the subordination thereof to Obligations
owed to the Lenders.
7.11    Compliance. Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940, as amended, or
undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Term Loan for that purpose;
fail to meet the minimum funding requirements of ERISA, permit a Reportable
Event or Prohibited Transaction, as defined in ERISA, to occur; fail to comply
with the Federal Fair Labor Standards Act or violate any other law or
regulation, if the failure to comply or violation could reasonably be expected
to have a Material Adverse Change, or permit any of its Subsidiaries to do so;
withdraw or permit any Subsidiary to withdraw from participation in, permit
partial or complete termination of, or permit the occurrence of any other event
with respect to, any present pension, profit sharing and deferred compensation
plan which could reasonably be expected to result in any liability of Borrower
or any of its Subsidiaries, including any liability to the Pension Benefit
Guaranty Corporation or its successors or any other Governmental Authority.
7.12    Compliance with Anti Terrorism Laws. Neither Borrower nor any of its
Subsidiaries shall, nor shall Borrower or any of its Subsidiaries permit any
Affiliate to, directly or indirectly, knowingly enter into any documents,
instruments, agreements or contracts with any Person listed on the OFAC Lists.
Neither Borrower nor any of its Subsidiaries shall, nor shall Borrower or any of
its Subsidiaries, permit any Affiliate to, directly or indirectly, (i) conduct
any business or engage in any transaction or dealing with any Blocked Person,
including, without limitation, the making or receiving of any contribution of
funds, goods or services to or for the benefit of any Blocked Person, (ii) deal
in, or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to Executive Order No. 13224 or any
similar executive order or other Anti Terrorism Law, or (iii) engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in Executive Order No. 13224 or other Anti Terrorism Law.
7.13    Material Agreements. Neither Borrower nor any of its Subsidiaries shall
(i) materially amend a Material Agreement in a manner materially adverse to the
Lenders or (ii) terminate a Material Agreement without giving prompt written
notice within five (5) Business Days of such termination.
8.
EVENTS OF DEFAULT

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:
8.1    Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Term Loan on its due date, or (b) pay any other Obligations
within three (3) Business Days after such Obligations are due and payable (which
three (3) Business Day grace period shall not apply to payments due on the
Maturity Date or the date of acceleration pursuant to Section 9.1(a) hereof);
8.2    Covenant Default.
(a)    Borrower or any of its Subsidiaries fails or neglects to perform any
obligation in Sections 6.2 (Financial Statements, Reports, Certificates), 6.4
(Taxes), 6.5 (Insurance), 6.6 (Operating Accounts), 6.7 (Protection of
Intellectual Property Rights), 6.10 (Creation/Acquisition of Subsidiaries), 6.13
(Liquidity Covenant) or 6.14 (Repayment of Term B Loan), Borrower violates any
provision in Section 7 or Borrower violates any provision of the Letter
Agreement;
(b)    Borrower fails or neglects to perform its obligation under Section 6.12
(Financial Covenant); provided, however, as long as the Borrower (i) within 21
days following a failure to satisfy such Performance Covenant provides a written
notification to Collateral Agent of Borrower’s intent to close a Qualified
Financing Event within the Cure Period and (ii) is proceeding with good faith
effort to consummate a Qualified Financing Event, a breach of Section 6.12
(Financial Covenant) shall not be deemed an Event of Default until the lapse of
the Cure Period by which time such breach must have been cured as described
below. In the event that the Borrower fails to comply with the requirements of
the financial covenant set forth in Section 6.12, Borrower may cure such breach
by means of submitting a new financial plan under which Borrower is expected to
break even on a cash flow basis prior to Maturity Date (which financial plan
shall be subject to the approval of Collateral Agent) and raising such amount of
capital from Qualified Financing Event as required per such new financial plan,
no later than sixty (60) days after the occurrence of the breach (the “Cure
Period”), provided, that upon such cure the parties shall amend the covenant in
Section 6.12 in accordance with such new financial plan which amendment must be
acceptable to Collateral Agent in its discretion;
(c)    Borrower, or any of its Subsidiaries, fails or neglects to perform, keep,
or observe any other term, provision, condition, covenant or agreement contained
in this Agreement or any Loan Documents, and as to any default (other than those
specified in this Section 8) under such other term, provision, condition,
covenant or agreement that can be cured, has failed to cure the default within
fifteen (15) days after the occurrence thereof; provided, however, that if the
default cannot by its nature be cured within the fifteen (15) day period or
cannot after diligent attempts by Borrower be cured within such fifteen (15) day
period, and such default is likely to be cured within a reasonable time, then
Borrower shall have an additional period (which shall not in any case exceed
thirty (30) days) to attempt to cure such default, and within such reasonable
time period the failure to cure the default shall not be deemed an Event of
Default (but no Term Loan shall be made during such cure period);
8.3    Material Adverse Change. A Material Adverse Change has occurred;
8.4    Attachment; Levy; Restraint on Business.
(a)    (i) The service of process seeking to attach, by trustee or similar
process, any funds of Borrower or any of its Subsidiaries or of any entity under
control of Borrower or its Subsidiaries on deposit with any institution at which
Borrower or any of its Subsidiaries maintains a Collateral Account, or (ii) a
notice of lien, levy, or assessment is filed against Borrower or any of its
Subsidiaries or their respective assets by any government agency, and the same
under subclauses (i) and (ii) hereof are not, within ten (10) days after the
occurrence thereof, discharged or stayed (whether through the posting of a bond
or otherwise); and
(b)    (i) any material portion of Borrower’s or any of its Subsidiaries’ assets
is attached, seized, levied on, or comes into possession of a trustee or
receiver, or (ii) any court order enjoins, restrains, or prevents Borrower or
any of its Subsidiaries from conducting any part of its business;
8.5    Insolvency. (a) Borrower becomes Insolvent or Borrower and its
Subsidiaries (taken as a whole) become Insolvent; (b) Borrower or any of its
Subsidiaries begins an Insolvency Proceeding; or (c) an Insolvency Proceeding is
begun against Borrower or any of its Subsidiaries and not dismissed or stayed
within forty five (45) days (but no Term Loan shall be extended while Borrower
or any Subsidiary is Insolvent and/or until any Insolvency Proceeding is
dismissed);
8.6    Other Agreements. There is (a) a default in any agreement to which
Borrower or any of its Subsidiaries is a party with a third party or parties
resulting in a right by such third party or parties, whether or not exercised,
to accelerate the maturity of any Indebtedness in an amount in excess of One
Million Dollars ($1,000,000.00) or that could reasonably be expected to have a
Material Adverse Change; or (b) any default under a Material Agreement that
permits the counterparty thereto to accelerate the payments owed thereunder;
8.7    Judgments. (a) One or more judgments, orders, or decrees for the payment
of money in an amount, individually or in the aggregate, of at least Seven
Hundred Fifty Thousand Dollars ($750,000.00) ((i) not paid or covered by
independent third party insurance and (ii) excluding any judgments, orders or
decrees, in an aggregate amount of up to $1,250,000.00, in connection with a
dispute with Piramal Healthcare (Canada) Limited (“Piramal”), in connection with
the Supply Agreement dated November 2, 2015 (as amended, supplemented or
modified) between Borrower and Piramal) shall be rendered against Borrower or
any of its Subsidiaries and shall remain unsatisfied, unvacated, or unstayed for
a period of ten (10) consecutive days after the entry thereof or (b) any
judgments, orders or decrees rendered against Borrower that could reasonably be
expected to result in a Material Adverse Change;
8.8    Misrepresentations. Borrower or any of its Subsidiaries or any Person
acting for Borrower or any of its Subsidiaries makes any representation,
warranty, or other statement now or later in this Agreement, any Loan Document
or in any writing delivered to Collateral Agent and/or Lenders or to induce
Collateral Agent and/or the Lenders to enter this Agreement or any Loan
Document, and such representation, warranty, or other statement, when taken as a
whole, is incorrect in any material respect when made;
8.9    Subordinated Debt. A default or breach occurs under any agreement between
Borrower or any of its Subsidiaries and any creditor of Borrower or any of its
Subsidiaries that signed a subordination, intercreditor, or other similar
agreement with Collateral Agent or the Lenders, or any creditor that has signed
such an agreement with Collateral Agent or the Lenders breaches any terms of
such subordination, intercreditor, or other similar agreement;
8.10    [Reserved].
8.11    Governmental Approvals; FDA Action. (a) Any Governmental Approval shall
have been revoked, rescinded, suspended, modified in an adverse manner, or not
renewed in the ordinary course for a full term and such revocation, rescission,
suspension, modification or non renewal has resulted in or could reasonably be
expected to result in a Material Adverse Change; or (b) (i) the FDA, DOJ, or
other Governmental Authority initiates a Regulatory Action or any other
enforcement action against Borrower or any of its Subsidiaries or any supplier
of Borrower or any of its Subsidiaries that causes Borrower or any of its
Subsidiaries to recall, withdraw, remove or discontinue manufacturing,
distributing, and/or marketing any of its products, even if such action is based
on previously disclosed conduct; (ii) the FDA issues a warning letter or
Regulatory Action to Borrower or any of its Subsidiaries with respect to any of
its activities or products which could reasonably be expected to result in a
Material Adverse Change; (iii) Borrower or any of its Subsidiaries conducts a
mandatory or voluntary recall which could reasonably be expected to result in
liability and expense to Borrower or any of its Subsidiaries of Seven Hundred
Fifty Thousand Dollars ($750,000.00) or more; (iv) Borrower or any of its
Subsidiaries enters into a settlement agreement with the FDA, DOJ, or other
Governmental Authority that results in aggregate liability as to any single or
related series of transactions, incidents or conditions, of Seven Hundred Fifty
Thousand Dollars ($750,000.00) or more, or that could reasonably be expected to
result in a Material Adverse Change even if such settlement agreement is based
on previously disclosed conduct; or (v) Borrower or any of its Subsidiaries
fails to remediate observations identified in an FDA Form 483 notice of
inspection observation to Collateral Agent’s reasonable satisfaction within six
months of receipt; or (vi) the FDA revokes any authorization or permission
granted under any Registration, or Borrower or any of its Subsidiaries withdraws
any Registration, that could reasonably be expected to result in a Material
Adverse Change.
8.12    Lien Priority; Intellectual Property. Any Lien created hereunder or by
any other Loan Document shall at any time fail to constitute a valid and
perfected Lien on any of the Collateral purported to be secured thereby, subject
to no prior or equal Lien, other than Permitted Liens arising as a matter of
applicable law. Any Intellectual Property material to Borrower’s business shall
cease to be validly owned or licensed by Borrower free and clear of any Liens
other than Permitted Liens.
8.13    Delisting. The shares of common stock of Parent are delisted from NASDAQ
Global Market because of failure to comply with continued listing standards
thereof or due to a voluntary delisting which results in such shares not being
listed within ninety (90) days on any other nationally recognized stock exchange
in the United States having listing standards at least as restrictive as the
NASDAQ Global Market.
9.
RIGHTS AND REMEDIES

9.1    Rights and Remedies.
(a)    Upon the occurrence and during the continuance of an Event of Default,
Collateral Agent may, without notice or demand, do any or all of the following:
(i) deliver notice of the Event of Default to Borrower, (ii) by notice to
Borrower declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations shall be immediately due
and payable without any action by Collateral Agent or the Lenders) or (iii) by
notice to Borrower suspend or terminate the obligations, if any, of the Lenders
to advance money or extend credit for Borrower’s benefit under this Agreement or
under any other agreement between Borrower and Collateral Agent and/or the
Lenders (but if an Event of Default described in Section 8.5 occurs all
obligations, if any, of the Lenders to advance money or extend credit for
Borrower’s benefit under this Agreement or under any other agreement between
Borrower and Collateral Agent and/or the Lenders shall be immediately terminated
without any action by Collateral Agent or the Lenders).
(b)    Without limiting the rights of Collateral Agent and the Lenders set forth
in Section 9.1(a) above, upon the occurrence and during the continuance of an
Event of Default, Collateral Agent shall have the right, without notice or
demand, to do any or all of the following:
(i)    foreclose upon and/or sell or otherwise liquidate, the Collateral;
(ii)    apply to the Obligations any (a) balances and deposits of Borrower that
Collateral Agent or any Lender holds or controls, or (b) any amount held or
controlled by Collateral Agent or any Lender owing to or for the credit or the
account of Borrower; and/or
(iii)    commence and prosecute an Insolvency Proceeding or consent to Borrower
commencing any Insolvency Proceeding.
(c)    Without limiting the rights of Collateral Agent and the Lenders set forth
in Sections 9.1(a) and (b) above, upon the occurrence and during the continuance
of an Event of Default, Collateral Agent shall have the right, without notice or
demand, to do any or all of the following:
(i)    settle or adjust disputes and claims directly with Account Debtors for
amounts on terms and in any order that Collateral Agent considers advisable,
notify any Person owing Borrower money of Collateral Agent’s security interest
in such funds, and verify the amount of such account;
(ii)    make any payments and do any acts it considers necessary or reasonable
to protect the Collateral and/or its security interest in the Collateral.
Borrower shall assemble the Collateral if Collateral Agent requests and make it
available in a location as Collateral Agent reasonably designates. Collateral
Agent may enter premises where the Collateral is located, take and maintain
possession of any part of the Collateral, and pay, purchase, contest, or
compromise any Lien which appears to be prior or superior to its security
interest and pay all expenses incurred. Borrower grants Collateral Agent a
license to enter and occupy any of its premises, without charge, to exercise any
of Collateral Agent’s rights or remedies;
(iii)    ship, reclaim, recover, store, finish, maintain, repair, prepare for
sale, and/or advertise for sale, the Collateral. Collateral Agent is hereby
granted a non exclusive, royalty free license or other right to use, without
charge, Borrower’s and each of its Subsidiaries’ labels, Patents, Copyrights,
mask works, rights of use of any name, trade secrets, trade names, Trademarks,
service marks, and advertising matter, or any similar property as it pertains to
the Collateral, in completing production of, advertising for sale, and selling
any Collateral and, in connection with Collateral Agent’s exercise of its rights
under this Section 9.1, Borrower’s and each of its Subsidiaries’ rights under
all licenses and all franchise agreements inure to Collateral Agent, for the
benefit of the Lenders;
(iv)    place a “hold” on any account maintained with Collateral Agent or the
Lenders and/or deliver a notice of exclusive control, any entitlement order, or
other directions or instructions pursuant to any Control Agreement or similar
agreements providing control of any Collateral;
(v)    demand and receive possession of Borrower’s Books;
(vi)    appoint a receiver to seize, manage and realize any of the Collateral,
and such receiver shall have any right and authority as any competent court will
grant or authorize in accordance with any applicable law, including any power or
authority to manage the business of Borrower or any of its Subsidiaries; and
(vii)    subject to clauses 9.1(a) and (b), exercise all rights and remedies
available to Collateral Agent and each Lender under the Loan Documents or at law
or equity, including all remedies provided under the Code (including disposal of
the Collateral pursuant to the terms thereof).
Notwithstanding any provision of this Section 9.1 to the contrary, upon the
occurrence and during the continuance of any Event of Default (that has not been
waived by Collateral Agent and Required Lenders), Collateral Agent shall have
the right to exercise any and all remedies referenced in this Section 9.1
without the written consent of Required Lenders following the occurrence of an
Exigent Circumstance. For the purposes of clarification, an Event of Default
after occurrence shall continue for the purposes of this Agreement unless and
until it is waived by Collateral Agent and Required Lenders.
9.2    Power of Attorney. Borrower hereby irrevocably appoints Collateral Agent
as its lawful attorney in fact, exercisable upon the occurrence and during the
continuance of an Event of Default, to: (a) endorse Borrower’s or any of its
Subsidiaries’ name on any checks or other forms of payment or security; (b) sign
Borrower’s or any of its Subsidiaries’ name on any invoice or bill of lading for
any Account or drafts against Account Debtors; (c) settle and adjust disputes
and claims about the Accounts directly with Account Debtors, for amounts and on
terms Collateral Agent determines reasonable; (d) make, settle, and adjust all
claims under Borrower’s insurance policies; (e) pay, contest or settle any Lien,
charge, encumbrance, security interest, and adverse claim in or to the
Collateral, or any judgment based thereon, or otherwise take any action to
terminate or discharge the same; and (f) transfer the Collateral into the name
of Collateral Agent or a third party as the Code or any applicable law permits.
Borrower hereby appoints Collateral Agent as its lawful attorney in fact to sign
Borrower’s or any of its Subsidiaries’ name on any documents necessary to
perfect or continue the perfection of Collateral Agent’s security interest in
the Collateral during the continuance of an Event of Default until all
Obligations (other than inchoate indemnity obligations) have been satisfied in
full and Collateral Agent and the Lenders are under no further obligation to
extend the Term Loan hereunder. Collateral Agent’s foregoing appointment as
Borrower’s or any of its Subsidiaries’ attorney in fact, and all of Collateral
Agent’s rights and powers, coupled with an interest, are irrevocable until all
Obligations (other than inchoate indemnity obligations) have been fully repaid
and performed and Collateral Agent’s and the Lenders’ obligation to provide the
Term Loan terminates.
9.3    Protective Payments. If Borrower or any of its Subsidiaries fail to
obtain the insurance called for by Section 6.5 or fails to pay any premium
thereon or fails to pay any other amount which Borrower or any of its
Subsidiaries is obligated to pay under this Agreement or any other Loan
Document, Collateral Agent may obtain such insurance or make such payment, and
all amounts so paid by Collateral Agent are Lenders’ Expenses and immediately
due and payable, bearing interest at the Default Rate, and secured by the
Collateral. Collateral Agent will make reasonable efforts to provide Borrower
with notice of Collateral Agent obtaining such insurance or making such payment
at the time it is obtained or paid or within a reasonable time thereafter. No
such payments by Collateral Agent are deemed an agreement to make similar
payments in the future or Collateral Agent’s waiver of any Event of Default.
9.4    Application of Payments and Proceeds. Notwithstanding anything to the
contrary contained in this Agreement, upon the occurrence and during the
continuance of an Event of Default, (a) Borrower irrevocably waives the right to
direct the application of any and all payments at any time or times thereafter
received by Collateral Agent from or on behalf of Borrower or any of its
Subsidiaries of all or any part of the Obligations, and, as between Borrower on
the one hand and Collateral Agent and Lenders on the other, Collateral Agent
shall have the continuing and exclusive right to apply and to reapply any and
all payments received against the Obligations in such manner as Collateral Agent
may deem advisable notwithstanding any previous application by Collateral Agent,
and (b) the proceeds of any sale of, or other realization upon all or any part
of the Collateral shall be applied: first, to the Lenders’ Expenses; second, to
accrued and unpaid interest on the Obligations (including any interest which,
but for the provisions of the United States Bankruptcy Code, would have accrued
on such amounts); third, to the principal amount of the Obligations outstanding;
and fourth, to any other indebtedness or obligations of Borrower owing to
Collateral Agent or any Lender under the Loan Documents. Any balance remaining
shall be delivered to Borrower or to whoever may be lawfully entitled to receive
such balance or as a court of competent jurisdiction may direct. In carrying out
the foregoing, (x) amounts received shall be applied in the numerical order
provided until exhausted prior to the application to the next succeeding
category, and (y) each of the Persons entitled to receive a payment in any
particular category shall receive an amount equal to its pro rata share of
amounts available to be applied pursuant thereto for such category. Any
reference in this Agreement to an allocation between or sharing by the Lenders
of any right, interest or obligation “ratably,” “proportionally” or in similar
terms shall refer to Pro Rata Share unless expressly provided otherwise.
Collateral Agent, or if applicable, each Lender, shall promptly remit to the
other Lenders such sums as may be necessary to ensure the ratable repayment of
each Lender’s portion of any Term Loan and the ratable distribution of interest,
fees and reimbursements paid or made by Borrower. Notwithstanding the foregoing,
a Lender receiving a scheduled payment shall not be responsible for determining
whether the other Lenders also received their scheduled payment on such date;
provided, however, if it is later determined that a Lender received more than
its ratable share of scheduled payments made on any date or dates, then such
Lender shall remit to Collateral Agent or other Lenders such sums as may be
necessary to ensure the ratable payment of such scheduled payments, as
instructed by Collateral Agent. If any payment or distribution of any kind or
character, whether in cash, properties or securities, shall be received by a
Lender in excess of its ratable share, then the portion of such payment or
distribution in excess of such Lender’s ratable share shall be received by such
Lender in trust for and shall be promptly paid over to the other Lender for
application to the payments of amounts due on the other Lenders’ claims. To the
extent any payment for the account of Borrower is required to be returned as a
voidable transfer or otherwise, the Lenders shall contribute to one another as
is necessary to ensure that such return of payment is on a pro rata basis. If
any Lender shall obtain possession of any Collateral, it shall hold such
Collateral for itself and as agent and bailee for Collateral Agent and other
Lenders for purposes of perfecting Collateral Agent’s security interest therein.
9.5    Liability for Collateral. So long as Collateral Agent and the Lenders
comply with reasonable banking practices regarding the safekeeping of the
Collateral in the possession or under the control of Collateral Agent and the
Lenders, Collateral Agent and the Lenders shall not be liable or responsible
for: (a) the safekeeping of the Collateral; (b) any loss or damage to the
Collateral; (c) any diminution in the value of the Collateral; or (d) any act or
default of any carrier, warehouseman, bailee, or other Person. Borrower bears
all risk of loss, damage or destruction of the Collateral.
9.6    No Waiver; Remedies Cumulative. Failure by Collateral Agent or any
Lender, at any time or times, to require strict performance by Borrower of any
provision of this Agreement or any other Loan Document shall not waive, affect,
or diminish any right of Collateral Agent or any Lender thereafter to demand
strict performance and compliance herewith or therewith. No waiver hereunder
shall be effective unless signed by Collateral Agent and the Required Lenders
and then is only effective for the specific instance and purpose for which it is
given. The rights and remedies of Collateral Agent and the Lenders under this
Agreement and the other Loan Documents are cumulative. Collateral Agent and the
Lenders have all rights and remedies provided under the Code, any applicable
law, by law, or in equity. The exercise by Collateral Agent or any Lender of one
right or remedy is not an election, and Collateral Agent’s or any Lender’s
waiver of any Event of Default is not a continuing waiver. Collateral Agent’s or
any Lender’s delay in exercising any remedy is not a waiver, election, or
acquiescence.
9.7    Demand Waiver. Borrower waives, to the fullest extent permitted by law,
demand, notice of default or dishonor, notice of payment and nonpayment, notice
of any default, nonpayment at maturity, release, compromise, settlement,
extension, or renewal of accounts, documents, instruments, chattel paper, and
guarantees held by Collateral Agent or any Lender on which Borrower or any
Subsidiary is liable.
10.
NOTICES

All notices, consents, requests, approvals, demands, or other communication
(collectively, “Communication”) by any party to this Agreement or any other Loan
Document must be in writing and shall be deemed to have been validly served,
given, or delivered: (a) upon the earlier of actual receipt and three (3)
Business Days after deposit in the U.S. mail, first class, registered or
certified mail return receipt requested, with proper postage prepaid; (b) upon
transmission, when sent by facsimile transmission; (c) one (1) Business Day
after deposit with a reputable overnight courier with all charges prepaid; or
(d) when delivered, if hand delivered by messenger, all of which shall be
addressed to the party to be notified and sent to the address, facsimile number,
or email address indicated below. Any of Collateral Agent, Lender or Borrower
may change its mailing address or facsimile number by giving the other party
written notice thereof in accordance with the terms of this Section 10.
If to Borrower:
ROCKWELL MEDICAL, INC.

ROCKWELL TRANSPORTATION, INC.
30142 Wixom Road
Wixom, MI 48393
Attn: Angus Smith
Email: asmith@rockwellmed.com
with a copy (which shall
not constitute notice) to:
Gibson, Dunn & Crutcher LLP
555 Mission Street    
San Francisco, CA 94105    
Attn: Ryan A. Murr
Fax: (415) 374-8430
Email: RMurr@gibsondunn.com

If to Collateral Agent:
INNOVATUS LIFE SCIENCES
LENDING FUND I, LP
777 Third Avenue, 25th Floor
New York, NY 10017
Attn: Claes Ekstrom
Email: cekstrom@innovatuscp.com

with a copy (which shall
not constitute notice) to:
Greenberg Traurig, LLP
One International Place
Boston, MA 02110
Attn: Abdullah Malik
Fax: (617) 897-0983
Email: malikab@gtlaw.com
11.
CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER

11.1    Waiver of Jury Trial. EACH OF BORROWER, COLLATERAL AGENT AND LENDERS
UNCONDITIONALLY WAIVES ANY AND ALL RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, ANY OF THE OTHER LOAN
DOCUMENTS, ANY OF THE INDEBTEDNESS SECURED HEREBY, ANY DEALINGS AMONG BORROWER,
COLLATERAL AGENT AND/OR LENDERS RELATING TO THE SUBJECT MATTER OF THIS
TRANSACTION OR ANY RELATED TRANSACTIONS, AND/OR THE RELATIONSHIP THAT IS BEING
ESTABLISHED AMONG BORROWER, COLLATERAL AGENT AND/OR LENDERS. THE SCOPE OF THIS
WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE
FILED IN ANY COURT. THIS WAIVER IS IRREVOCABLE. THIS WAIVER MAY NOT BE MODIFIED
EITHER ORALLY OR IN WRITING. THE WAIVER ALSO SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT, ANY OTHER
LOAN DOCUMENTS, OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THIS
TRANSACTION OR ANY RELATED TRANSACTION. THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.
11.2    Governing Law and Jurisdiction.
(a)    THIS AGREEMENT, THE OTHER LOAN DOCUMENTS (EXCLUDING THOSE LOAN DOCUMENTS
THAT BY THEIR OWN TERMS ARE EXPRESSLY GOVERNED BY THE LAWS OF ANOTHER
JURISDICTION) AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND
THEREUNDER SHALL IN ALL RESPECTS BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO THE CONFLICT
OF LAWS PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAWS OTHER THAN
THE LAWS OF THE STATE OF NEW YORK), INCLUDING ALL MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, REGARDLESS OF THE LOCATION OF THE COLLATERAL,
PROVIDED, HOWEVER, THAT IF THE LAWS OF ANY JURISDICTION OTHER THAN NEW YORK
SHALL GOVERN IN REGARD TO THE VALIDITY, PERFECTION OR EFFECT OF PERFECTION OF
ANY LIEN OR IN REGARD TO PROCEDURAL MATTERS AFFECTING ENFORCEMENT OF ANY LIENS
IN COLLATERAL, SUCH LAWS OF SUCH OTHER JURISDICTIONS SHALL CONTINUE TO APPLY TO
THAT EXTENT.
(b)    Submission to Jurisdiction. Any legal action or proceeding with respect
to the Loan Documents shall be brought exclusively in the courts of the State of
New York located in the City of New York, Borough of Manhattan, or of the United
States of America for the Southern District of New York and, by execution and
delivery of this Agreement, Borrower hereby accepts for itself and in respect of
its Property, generally and unconditionally, the jurisdiction of the aforesaid
courts. Notwithstanding the foregoing, Collateral Agent and Lenders shall have
the right to bring any action or proceeding against Borrower (or any property of
Borrower) in the court of any other jurisdiction Collateral Agent or Lenders
deem necessary or appropriate in order to realize on the Collateral or other
security for the Obligations. The parties hereto hereby irrevocably waive any
objection, including any objection to the laying of venue or based on the
grounds of forum non conveniens, that any of them may now or hereafter have to
the bringing of any such action or proceeding in such jurisdictions.
(c)    Service of Process. Borrower irrevocably waives personal service of any
and all legal process, summons, notices and other documents and other service of
process of any kind and consents to such service in any suit, action or
proceeding brought in the United States of America with respect to or otherwise
arising out of or in connection with any Loan Document by any means permitted by
applicable requirements of law, including by the mailing thereof (by registered
or certified mail, postage prepaid) to the address of Borrower specified herein
(and shall be effective when such mailing shall be effective, as provided
therein). Borrower agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.
(d)    Non-exclusive Jurisdiction. Nothing contained in this Section 11.2 shall
affect the right of Collateral Agent or Lenders to serve process in any other
manner permitted by applicable requirements of law or commence legal proceedings
or otherwise proceed against Borrower in any other jurisdiction.
12.
GENERAL PROVISIONS

12.1    Successors and Assigns. This Agreement binds and is for the benefit of
the successors and permitted assigns of each party. Borrower may not transfer,
pledge or assign this Agreement or any rights or obligations under it without
Collateral Agent’s prior written consent (which may be granted or withheld in
Collateral Agent’s discretion, subject to Section 12.5). The Lenders have the
right, without the consent of or notice to Borrower, to sell, transfer, assign,
pledge, negotiate, or grant participation in (any such sale, transfer,
assignment, negotiation, or grant of a participation, a “Lender Transfer”) all
or any part of, or any interest in, the Lenders’ obligations, rights, and
benefits under this Agreement and the other Loan Documents. Borrower and
Collateral Agent shall be entitled to continue to deal solely and directly with
such Lender in connection with the interests so assigned until Collateral Agent
shall have received and accepted an effective assignment agreement in form
satisfactory to Collateral Agent executed, delivered and fully completed by the
applicable parties thereto, and shall have received such other information
regarding such transferee as Collateral Agent reasonably shall require.
Notwithstanding anything to the contrary contained herein, so long as no Event
of Default has occurred and is continuing, no Lender Transfer (other than a
Lender Transfer in connection with (i) assignments by a Lender due to a forced
divestiture at the request of any regulatory agency; or (ii) upon the occurrence
of a default, event of default or similar occurrence with respect to a Lender’s
own financing or securitization transactions) shall be permitted, without
Borrower’s consent, to any Person which is a direct competitor of Borrower or a
vulture hedge fund, each as determined by Collateral Agent.
12.2    Indemnification. Borrower agrees to indemnify, defend and hold
Collateral Agent and the Lenders and their respective directors, officers,
employees, consultants, agents, attorneys, or any other Person affiliated with
or representing Collateral Agent or the Lenders (each, an “Indemnified Person”)
harmless against: (a) all obligations, demands, claims, and liabilities
(collectively, “Claims”) asserted by any other party in connection with; related
to; following; or arising from, out of or under, the transactions contemplated
by the Loan Documents; and (b) all losses or Lenders’ Expenses incurred, or paid
by Indemnified Person in connection with; related to; following; or arising
from, out of or under, the transactions contemplated by the Loan Documents
between Collateral Agent, and/or the Lenders and Borrower (including reasonable
documented attorneys’ fees and expenses), except for Claims and/or losses
directly caused by such Indemnified Person’s gross negligence or willful
misconduct. Borrower hereby further indemnifies, defends and holds each
Indemnified Person harmless from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs, expenses and disbursements of any kind or nature whatsoever (including
the fees and disbursements of counsel for such Indemnified Person) in connection
with any investigative, response, remedial, administrative or judicial matter or
proceeding, whether or not such Indemnified Person shall be designated a party
thereto and including any such proceeding initiated by or on behalf of Borrower,
and the reasonable and documented expenses of investigation by engineers,
environmental consultants and similar technical personnel and any commission,
fee or compensation claimed by any broker (other than any broker retained by
Collateral Agent or Lenders) asserting any right to payment for the transactions
contemplated hereby which may be imposed on, incurred by or asserted against
such Indemnified Person as a result of or in connection with the transactions
contemplated hereby and the use or intended use of the proceeds of the loan
proceeds except for liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs, expenses and disbursements directly
caused by such Indemnified Person’s gross negligence or willful misconduct.
12.3    Severability of Provisions. Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.
12.4    Correction of Loan Documents. Collateral Agent may correct patent errors
and fill in any blanks in this Agreement and the other Loan Documents consistent
with the agreement of the parties.
12.5    Amendments in Writing; Integration. (a) No amendment, modification,
termination or waiver of any provision of this Agreement or any other Loan
Document, no approval or consent thereunder, or any consent to any departure by
Borrower or any of its Subsidiaries therefrom, shall in any event be effective
unless the same shall be in writing and signed by Borrower, Collateral Agent and
the Required Lenders provided that:
(i)    no such amendment, waiver or other modification that would have the
effect of increasing or reducing a Lender’s Term Loan Commitment or Commitment
Percentage shall be effective as to such Lender without such Lender’s written
consent;
(ii)    no such amendment, waiver or modification that would affect the rights
and duties of Collateral Agent shall be effective without Collateral Agent’s
written consent or signature; and
(iii)    no such amendment, waiver or other modification shall, unless signed by
all the Lenders directly affected thereby, (A) reduce the principal of, rate of
interest on or any fees with respect to any Term Loan or forgive any principal,
interest (other than default interest) or fees (other than late charges) with
respect to any Term Loan (B) postpone the date fixed for, or waive, any payment
of principal of any Term Loan or of interest on any Term Loan (other than
default interest) or any fees provided for hereunder (other than late charges or
for any termination of any commitment); (C) change the definition of the term
“Required Lenders” or the percentage of Lenders which shall be required for the
Lenders to take any action hereunder; (D) release all or substantially all of
any material portion of the Collateral, authorize Borrower to sell or otherwise
dispose of all or substantially all or any material portion of the Collateral,
except, in each case with respect to this clause (D), as otherwise may be
expressly permitted under this Agreement or the other Loan Documents (including
in connection with any disposition permitted hereunder); (E) amend, waive or
otherwise modify this Section 12.5 or the definitions of the terms used in this
Section 12.5 insofar as the definitions affect the substance of this Section
12.5; (F) consent to the assignment, delegation or other transfer by Borrower of
any of its rights and obligations under any Loan Document or release Borrower of
its payment obligations under any Loan Document, except, in each case with
respect to this clause (F), pursuant to a merger or consolidation permitted
pursuant to this Agreement; (G) amend any of the provisions of Section 9.4 or
amend any of the definitions of Pro Rata Share, Term Loan Commitment, Commitment
Percentage or that provide for the Lenders to receive their Pro Rata Shares of
any fees, payments, setoffs or proceeds of Collateral hereunder; (H) subordinate
the Liens granted in favor of Collateral Agent securing the Obligations; or (I)
amend any of the provisions of Section 12.5. It is hereby understood and agreed
that all Lenders shall be deemed directly affected by an amendment, waiver or
other modification of the type described in the preceding clauses (C), (D), (E),
(F), (G) and (H) of the immediately preceding sentence.
(e)    Other than as expressly provided for in Section 12.5(a)(i) (iii),
Collateral Agent may, if requested by the Required Lenders, from time to time
designate covenants in this Agreement less restrictive by notification to a
representative of Borrower.
(f)    This Agreement and the Loan Documents represent the entire agreement
about this subject matter and supersede prior negotiations or agreements with
respect to such subject matter. All prior agreements, understandings,
representations, warranties, and negotiations between the parties about the
subject matter of this Agreement and the Loan Documents merge into this
Agreement and the Loan Documents.
12.6    Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Agreement.
12.7    Survival. All covenants, representations and warranties made in this
Agreement continue in full force and effect until this Agreement has terminated
pursuant to its terms and all Obligations (other than inchoate indemnity
obligations and any other obligations which, by their terms, are to survive the
termination of this Agreement) have been satisfied. The obligation of Borrower
in Section 12.2 to indemnify each Lender and Collateral Agent, as well as the
confidentiality provisions in Section 12.8 below, shall survive until the
statute of limitations with respect to such claim or cause of action shall have
run.
12.8    Confidentiality. In handling any confidential information of Borrower,
the Lenders and Collateral Agent shall exercise the same degree of care that it
exercises for their own proprietary information, but disclosure of information
may be made: (a) subject to the terms and conditions of this Agreement, to the
Lenders’ and Collateral Agent’s Subsidiaries or Affiliates, who have been
advised about the confidential nature of such information and directed to keep
such information confidential; (b) to prospective transferees (other than those
identified in (a) above) or purchasers of any interest in the Term Loan
(provided, however, (i) if, at the applicable time, an Event of Default has
occurred and is outstanding, the Lenders and Collateral Agent shall advise such
prospective transferee or purchaser about the confidential nature of such
information and (ii) if, at the applicable time, no Event of Default has
occurred and is continuing, obtain such prospective transferee’s or purchaser’s
agreement to the terms of this provision or to similar confidentiality terms);
(c) as required by law, regulation, subpoena, or other order; (d) to Lenders’ or
Collateral Agent’s regulators or as otherwise required in connection with an
examination or audit (provided such regulatory authority shall be advised about
the confidential nature of such information); (e) as Collateral Agent reasonably
considers appropriate in exercising remedies under the Loan Documents; and (f)
to third party service providers of the Lenders and/or Collateral Agent so long
as such service providers have executed a confidentiality agreement or have
agreed to similar confidentiality terms with the Lenders and Collateral Agent
with terms no less restrictive than those contained herein. Confidential
information does not include information that either: (i) is in the public
domain or in the Lenders’ and/or Collateral Agent’s possession when disclosed to
the Lenders and/or Collateral Agent, or becomes part of the public domain after
disclosure to the Lenders and/or Collateral Agent at no fault of the Lenders or
the Collateral Agent; or (ii) is disclosed to the Lenders and/or Collateral
Agent by a third party, if the Lenders and/or Collateral Agent does not know
that the third party is prohibited from disclosing the information. Collateral
Agent and the Lenders may use confidential information for any purpose,
including, without limitation, for the development of client databases,
reporting purposes, and market analysis. The provisions of the immediately
preceding sentence shall survive the termination of this Agreement. The
agreements provided under this Section 12.8 supersede all prior agreements,
understanding, representations, warranties, and negotiations between the parties
about the subject matter of this Section 12.8.
12.9    Right of Set Off. Borrower hereby grants to Collateral Agent and to each
Lender, a lien, security interest and right of set off as security for all
Obligations to Collateral Agent and each Lender hereunder, whether now existing
or hereafter arising upon and against all deposits, credits, collateral and
property, now or hereafter in the possession, custody, safekeeping or control of
Collateral Agent or the Lenders or any entity under the control of Collateral
Agent or the Lenders (including a Collateral Agent affiliate) or in transit to
any of them. At any time after the occurrence and during the continuance of an
Event of Default, without demand or notice, Collateral Agent or the Lenders may
set off the same or any part thereof and apply the same to any liability or
obligation of Borrower even though unmatured and regardless of the adequacy of
any other collateral securing the Obligations. ANY AND ALL RIGHTS TO REQUIRE
COLLATERAL AGENT TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER
COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED BY BORROWER.
12.10    Cooperation of Borrower. If necessary, Borrower agrees to (i) execute
any documents reasonably required to effectuate and acknowledge each assignment
of a Term Loan Commitment or Term Loan to an assignee in accordance with Section
12.1, (ii) make Borrower’s management available to meet with Collateral Agent
and prospective participants and assignees of Term Loan Commitments (which
meetings shall be conducted no more often than twice every twelve months unless
an Event of Default has occurred and is continuing), and (iii) assist Collateral
Agent or the Lenders in the preparation of information relating to the financial
affairs of Borrower as any prospective participant or assignee of a Term Loan
Commitment or Term Loan reasonably may request. Subject to the provisions of
Section 12.8, Borrower authorizes each Lender to disclose to any prospective
participant or assignee of a Term Loan Commitment, any and all information in
such Lender’s possession concerning Borrower and its financial affairs which has
been delivered to such Lender by or on behalf of Borrower pursuant to this
Agreement, or which has been delivered to such Lender by or on behalf of
Borrower in connection with such Lender’s credit evaluation of Borrower prior to
entering into this Agreement.
12.11    Public Announcement. Borrower hereby agrees that Collateral Agent and
each Lender may make a public announcement of the transactions contemplated by
this Agreement, and may publicize the same in marketing materials, newspapers
and other publications, and otherwise, and in connection therewith may use
Borrower’s name, tradenames and logos.
12.12    Collateral Agent and Lender Agreement. Collateral Agent and each Lender
hereby agree to the terms and conditions set forth on Annex I attached hereto.
Borrower acknowledges and agrees to the terms and conditions set forth on Annex
I attached hereto.
12.13    RLOC Intercreditor Agreement. The parties (a) consent to the
subordination of Liens provided for in the RLOC Intercreditor Agreement and (b)
agree that they will be bound by, and will take no actions contrary to, the
provisions of the RLOC Intercreditor Agreement.
12.14    Borrower Liability. Either Borrower may, acting singly, request Credit
Extensions hereunder. Each Borrower hereby appoints the other as agent for the
other for all purposes hereunder, including with respect to requesting Credit
Extensions hereunder. Each Borrower hereunder shall be jointly and severally
obligated to repay all Credit Extensions made hereunder, regardless of which
Borrower actually receives said Credit Extension, as if each Borrower hereunder
directly received all Credit Extensions. Each Borrower waives (a) any suretyship
defenses available to it under the Code or any other applicable law, and (b) any
right to require Collateral Agent or any Lender to: (i) proceed against any
Borrower or any other person; (ii) proceed against or exhaust any security; or
(iii) pursue any other remedy. Collateral Agent and or any Lender may exercise
or not exercise any right or remedy it has against any Borrower or any security
it holds (including the right to foreclose by judicial or non‑judicial sale)
without affecting any Borrower’s liability. Notwithstanding any other provision
of this Agreement or other related document, each Borrower irrevocably waives
all rights that it may have at law or in equity (including, without limitation,
any law subrogating Borrower to the rights of Collateral Agent and the Lenders
under this Agreement) to seek contribution, indemnification or any other form of
reimbursement from any other Borrower, or any other Person now or hereafter
primarily or secondarily liable for any of the Obligations, for any payment made
by Borrower with respect to the Obligations in connection with this Agreement or
otherwise and all rights that it might have to benefit from, or to participate
in, any security for the Obligations as a result of any payment made by Borrower
with respect to the Obligations in connection with this Agreement or otherwise.
Any agreement providing for indemnification, reimbursement or any other
arrangement prohibited under this Section shall be null and void. If any payment
is made to a Borrower in contravention of this Section, such Borrower shall hold
such payment in trust for Collateral Agent and the Lenders and such payment
shall be promptly delivered to Collateral Agent for application to the
Obligations, whether matured or unmatured.
13.
DEFINITIONS

As used in this Agreement, the following terms have the following meanings:
“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.
“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made under the Code.
“Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners if such Person is a partnership and, for any
Person that is a limited liability company, that Person’s managers and members.
“Amortization Date” is (i) April 1, 2023, if the Borrower achieves all of the
Term C Milestones and (ii) October 1, 2022, otherwise.
“Anti Terrorism Laws” are any laws relating to terrorism or money laundering,
including without limitation Executive Order No. 13224 (effective September 24,
2001), the USA PATRIOT Act, the laws comprising or implementing the Bank Secrecy
Act, and the laws administered by OFAC.
“Basic Rate” is with respect to each Term Loan, the floating per annum rate of
interest (based on a year of three hundred sixty five (365) days) equal to the
sum of (a) the greater of (i) Prime Rate, subject to Section 2.3(g), and (ii)
Four and seventy-five hundredths percent (4.75%), and (b) Four percent (4.00%).
“Blocked Person” is any Person: (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order No.
13224, (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti Terrorism Law, (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224, or (e) a Person that is named a “specially
designated national” or “blocked person” on the most current list published by
OFAC or other similar list.
“Borrower’s Books” are Borrower’s or any of its Subsidiaries’ books and records
including ledgers, federal, and state tax returns, records regarding Borrower’s
or its Subsidiaries’ assets or liabilities, the Collateral, business operations
or financial condition, and all computer programs or storage or any equipment
containing such information.
“Business Day” is any day that is not a Saturday, Sunday or a day on which banks
in New York are not open for the conduct of their commercial banking business.
“Cash Equivalents” are (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc., (c) certificates of deposit maturing
no more than one (1) year after issue provided that the account in which any
such certificate of deposit is maintained is subject to a Control Agreement in
favor of Collateral Agent and (d) solely with respect to any Subsidiary not
organized in the United States, any equivalent of Cash Equivalents referred to
in clauses (a) through (c) of this definition, denominated in the foreign
currency that is the local currency where such Subsidiary is organized or has
its principal place of business which are comparable in tenor and credit quality
to those referred to in clauses (a) through (c) above and customarily used in
the ordinary course of business by similar companies for cash management
purposes in the relevant jurisdiction to the extent reasonably required in
connection with any business conducted by such Subsidiary in such jurisdiction.
“Cash Burn” is the cash used by Borrower in its operations and in its capital
expenditures.
“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Collateral Agent’s Lien on any Collateral is governed by the Uniform
Commercial Code in effect in a jurisdiction other than the State of New York,
the term “Code” shall mean the Uniform Commercial Code as enacted and in effect
in such other jurisdiction solely for purposes of the provisions thereof
relating to such attachment, perfection, priority, or remedies and for purposes
of definitions relating to such provisions.
“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.
“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account, or any other bank account maintained by Borrower or any Subsidiary at
any time.
“Commitment Percentage” is set forth in Schedule 1.1, as amended from time to
time.
“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made under the Code.
“Compliance Certificate” is that certain certificate in substantially the form
attached hereto as Exhibit C-1.
“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another Person such as an obligation
directly or indirectly guaranteed, endorsed, co made, discounted or sold with
recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of business.
The amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it determined by
the Person in good faith; but the amount may not exceed the maximum of the
obligations under any guarantee or other support arrangement.
“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Collateral Agent pursuant to which
Collateral Agent, for the benefit of the Lenders, obtains “control” (within the
meaning of the Code) over such Deposit Account, Securities Account, or Commodity
Account.
“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.
“Cure Loan Subordinated Debt” is unsecured Subordinated Debt issued in
connection with a Qualified Financing, having terms acceptable to Collateral
Agent which terms shall include certain restrictions including, without
limitation, (i) a prohibition on cash repayments of principal amount of all such
Subordinated Debt while any of the payment Obligations hereunder remain
outstanding and until the Lenders have no further commitment to make any Term
Loans hereunder, (ii) a restriction on payment of an aggregate amount of
interest on all such Subordinated Debt in excess of Seven Hundred Fifty Thousand
Dollars ($750,000.00) per annum and (iii) a restriction on the aggregate amount
of all payments of interest on all such Subordinated Debt in excess of Two
Million Two Hundred Fifty Thousand Dollars ($2,250,000.00) while any of the
payment Obligations hereunder are outstanding and until the Lenders have no
further commitment to make any Term Loans hereunder; provided further that no
interest payments may be made if Borrower is in breach of any of the provisions
of the Loan Documents or if Borrower has not yet received the final approval for
sale and marketing of its product I.V. Triferic from FDA.
“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.
“Disbursement Letter” is that certain form attached hereto as EXHIBIT B-2.
“DOJ” means the U.S. Department of Justice or any successor thereto or any other
comparable Governmental Authority.
“Dollars,” “dollars” and “$” each mean lawful money of the United States.
“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.
“ERISA” is the Employee Retirement Income Security Act of 1974, as amended, and
its regulations.
“Exigent Circumstance” means any event or circumstance that, in the reasonable
judgment of Collateral Agent, imminently threatens the ability of Collateral
Agent to realize upon all or any material portion of the Collateral, such as,
without limitation, fraudulent removal, concealment, or abscondment thereof,
destruction or material waste thereof, or failure of Borrower or any of its
Subsidiaries after reasonable demand to maintain or reinstate adequate casualty
insurance coverage, or which, in the judgment of Collateral Agent, could
reasonably be expected to result in a material diminution in value of the
Collateral.
“Facility Fee” is a fee due on the Funding Date of each Term Loan, equal to
1.00% of the amount of Term Loan funded on such Funding Date, payable to Lenders
in accordance with their Pro Rata Shares with respect to such Term Loan.
“FDA” means the U.S. Food and Drug Administration or any successor thereto or
any other comparable Governmental Authority.
“Final Fee” is a payment (in addition to and not a substitution for the regular
monthly payments of principal plus accrued interest or any other fee payable
hereunder) due on the earliest to occur of (a) the Maturity Date, or (b) the
acceleration of any Term Loan, or (c) the prepayment of any Term Loan pursuant
to Section 2.2(c) or (d), in each case equal to 4.375% multiplied by the
aggregate amount of such Term Loan funded, payable to Lenders in accordance with
their respective Pro Rata Shares. For the avoidance of doubt, the calculation of
any Final Payment shall not include the principal amount prepaid in accordance
with the second paragraph of Section 2.2(d) if a Final Payment based on such
principal amount was made at the time of such prepayment.
“Foreign Subsidiary” is a Subsidiary that is not an entity organized under the
laws of the United States or any state thereof.
“Funding Date” is any date on which the Term Loan is made to or on account of
Borrower which shall be a Business Day.
“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession in the
United States, which are applicable to the circumstances as of the date of
determination.
“General Intangibles” are all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
trademarks, service marks and, to the extent permitted under applicable law, any
applications therefor, whether registered or not, any trade secret rights,
including any rights to unpatented inventions, payment intangibles, royalties,
contract rights, goodwill, franchise agreements, purchase orders, customer
lists, route lists, telephone numbers, domain names, claims, income and other
tax refunds, security and other deposits, options to purchase or sell real or
personal property, rights in all litigation presently or hereafter pending
(whether in contract, tort or otherwise), insurance policies (including without
limitation key man, property damage, and business interruption insurance),
payments of insurance and rights to payment of any kind.
“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.
“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body (including, without limitation, the FDA and any state board of
pharmacy or state pharmacy licensing authority), court, central bank or other
entity exercising executive, legislative, judicial, taxing, regulatory or
administrative functions of or pertaining to government, any securities exchange
and any self-regulatory organization.
“Guaranty” is any guarantee of all or any part of the Obligations, as the same
may from time to time be amended, restated, modified or otherwise supplemented.
“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and (d)
Contingent Obligations.
“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions or proceedings
seeking reorganization, arrangement, or other relief.
“Insolvent” means not Solvent.
“Intellectual Property” means all of Borrower’s or any of its Subsidiaries’
right, title and interest in and to the following:
(a)    its Copyrights, Trademarks and Patents;
(b)    any and all trade secrets and trade secret rights, including, without
limitation, any rights to unpatented inventions, know how, operating manuals;
(c)    any and all source code;
(d)    any and all design rights which may be available to Borrower;
(e)    any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above;
(f)    all amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents; and
(g)    all licenses, sublicenses or other contracts under which Borrower or any
Subsidiary is granted rights by third parties in any Intellectual Property
asset.
“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made under the Code,
and includes without limitation all merchandise, raw materials, parts, supplies,
packing and shipping materials, work in process and finished products, including
without limitation such inventory as is temporarily out of any Person’s custody
or possession or in transit and including any returned goods and any documents
of title representing any of the above.
“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.
“IP Security Agreement” is that certain Intellectual Property Security Agreement
executed and delivered by Parent to Collateral Agent and dated as of the
Effective Date, as may be amended, restated, or otherwise modified or
supplemented from time to time.
“Key Person” is each of Borrower’s (i) President and Chief Executive Officer,
who is Stuart Paul as of the Effective Date and (ii) Chief Financial Officer,
who is Angus Smith as of the Effective Date.
“Knowledge” means to the “best of” Borrower’s knowledge, or with a similar
qualification, knowledge or awareness means the actual knowledge, after
reasonable investigation, of the Responsible Officers.
“Lender” is any one of the Lenders.
“Lenders” are the Persons identified on Schedule 1.1 hereto and each assignee
that becomes a party to this Agreement pursuant to Section 12.1.
“Lenders’ Expenses” are all audit fees and expenses, costs, and expenses
(including reasonable and documented attorneys’ fees and expenses, as well as
appraisal fees, fees incurred on account of lien searches, inspection fees, and
filing fees) for preparing, amending, negotiating, administering, defending and
enforcing the Loan Documents (including, without limitation, those incurred in
connection with appeals or Insolvency Proceedings) or otherwise incurred by
Collateral Agent and/or the Lenders in connection with the Loan Documents.
“Letter Agreement” is that certain Letter Agreement entered into on the date
hereof by and among, Borrower, Collateral Agent and Lenders.
“Lien” is a mortgage, deed of trust, levy, charge, pledge, security interest, or
other encumbrance of any kind, whether voluntarily incurred or arising by
operation of law or otherwise against any property.
“Loan Documents” are, collectively, this Agreement, the IP Security Agreement,
each Secured Promissory Note, each Warrant, the Perfection Certificate(s), each
Control Agreement, each Compliance Certificate, each Loan Payment Request Form,
each Disbursement Letter, the Letter Agreement, any subordination agreements,
any note, or notes or guaranties executed by Borrower or any other Person, and
any other present or future agreement entered into by Borrower or any other
Person for the benefit of the Lenders and Collateral Agent in connection with
this Agreement; all as amended, restated, or otherwise modified or supplemented
from time to time.
“Loan Payment Request Form” is that certain form attached hereto as EXHIBIT B-1.
“Management Plan” is Borrower’s projected revenue attached hereto as Annex X.
“Material Adverse Change” is (a) a material adverse change in the business,
operations or condition (financial or otherwise) of Borrower or any Subsidiary,
when taken as a whole; (b) a material impairment of the prospect of repayment of
any portion of the Obligations, or (c) a material adverse effect on the
Collateral.
“Material Agreement” is any license, agreement or other contractual arrangement
with a Person or Governmental Authority whereby Borrower or any of its
Subsidiaries is reasonably likely to be required to transfer, either in-kind or
in cash, prior to the Maturity Date, assets or property valued (book or market)
at more than Five Hundred Thousand Dollars ($500,000.00) in the aggregate or any
license, agreement or other contractual arrangement conveying rights in or to
any intellectual property necessary to make, use or sell any Inventory, products
or services of Borrower or any Subsidiary.
“Maturity Date” is March 16, 2025.
“Minimum Cash Amount” is the Cash Burn of Borrower in the immediately preceding
three months.
“Minimum Cash Elected Amount” is the greater of (i) (A) Minimum Cash Amount
minus (B) such amount under the RLOC (if any) as Borrower can then draw but is
not currently drawn by the Borrower or (ii) Two Million Five Hundred Thousand
Dollars ($2,500,000.00).
“Obligations” are all of Borrower’s obligations to pay when due any debts,
principal, interest, Lenders’ Expenses, the Prepayment Fee, the Final Fee, and
other amounts Borrower owes the Lenders now or later, in connection with,
related to, following, or arising from, out of or under, this Agreement or, the
other Loan Documents (other than the Warrant), or otherwise, and including
interest accruing after Insolvency Proceedings begin (whether or not allowed)
and debts, liabilities, or obligations of Borrower assigned to the Lenders
and/or Collateral Agent, and the performance of Borrower’s duties under the Loan
Documents (other than the Warrant).
“OFAC” is the U.S. Department of Treasury Office of Foreign Assets Control.
“OFAC Lists” are, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.
“Operating Documents” are, for any Person, such Person’s formation documents, as
certified by the Secretary of State (or equivalent agency) of such Person’s
jurisdiction of organization on a date that is no earlier than thirty (30) days
prior to the Effective Date, and, (a) if such Person is a corporation, its
bylaws in current form, (b) if such Person is a limited liability company, its
limited liability company agreement (or similar agreement), and (c) if such
Person is a partnership, its partnership agreement (or similar agreement), each
of the foregoing with all current amendments or modifications thereto.
“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
re-examination certificates, utility models, extensions and
continuations-in-part of the same.
“Payment Date” is the first (1st) calendar day of each calendar month,
commencing on April 1, 2020.
“Permitted Indebtedness” is:
(a)    Borrower’s Indebtedness to the Lenders and Collateral Agent under this
Agreement and the other Loan Documents;
(b)    Indebtedness existing on the Effective Date and disclosed on the
Perfection Certificate(s);
(c)    Subordinated Debt (including without limitation Cure Loan Subordinated
Debt and Qualified Subordinated Debt);
(d)    (i) unsecured Indebtedness to trade creditors and (ii) Indebtedness in
connection with credit cards, in each case incurred in the ordinary course of
business;
(e)    Indebtedness consisting of capitalized lease obligations and purchase
money Indebtedness, in each case incurred by Borrower or any of its Subsidiaries
to finance the acquisition, repair, improvement or construction of fixed or
capital assets of such Person, provided that (i) the aggregate outstanding
principal amount of all such Indebtedness does not exceed Two Hundred Fifty
Thousand Dollars ($250,000.00) at any time and (ii) the principal amount of such
Indebtedness does not exceed cost of the property so acquired or built or of
such repairs or improvements financed with such Indebtedness (each measured at
the time of such acquisition, repair, improvement or construction is made);
(f)    Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of Borrower’s business;
(g)    the RLOC;
(h)    Indebtedness consisting of letters of credit, provided that the aggregate
outstanding principal amount of all such Indebtedness does not exceed Two
Hundred and Fifty Thousand Dollars ($250,000.00) at any time;
(i)    Indebtedness owed to current and former directors, officers and employees
pursuant to deferred compensation, severance and retirement plans and similar
obligations in the ordinary course of business;
(j)    Indebtedness constituting Permitted Investments described in clause (i)
of the definition of Permitted Investments; and
(k)    extensions, refinancings, modifications, amendments and restatements of
any items of Permitted Indebtedness (a) through (j) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose materially more burdensome terms upon Borrower, or its Subsidiary, as
the case may be.
“Permitted Investments” are:
(a)    Investments disclosed on the Perfection Certificate(s) and existing on
the Effective Date;
(b)    Investments consisting of cash and Cash Equivalents, and (ii) any
Investments permitted by Borrower’s investment policy, as amended from time to
time, provided that such investment policy (and any such amendment thereto) has
been approved in writing by Collateral Agent;
(c)    Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
Borrower;
(d)    Investments consisting of Deposit Accounts in which Collateral Agent has
a perfected security interest;
(e)    Investments in connection with Transfers permitted by Section 7.1;
(f)    Investments consisting of (i) travel advances and employee relocation
loans and other employee loans and advances in the ordinary course of business,
and (ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrower or its Subsidiaries pursuant to employee stock
purchase plans or agreements approved by Borrower’s board of directors, not to
exceed One Hundred and Fifty Thousand Dollars ($150,000.00) in the aggregate for
(i) and (ii) in any fiscal year;
(g)    Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;
(h)    Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business; provided that this paragraph (h) shall not
apply to Investments of Borrower in any Subsidiary;
(i)    Investments in Subsidiaries not exceed Two Hundred Thousand Dollars
($200,000.00) in any fiscal year and Investments by one Borrower in another
Borrower; and
(j)    non-cash Investments in joint ventures or strategic alliances in the
ordinary course of Borrower’s business consisting of the non exclusive licensing
of technology, the development of technology or the providing of technical
support.
“Permitted Licenses” are (A) licenses of over-the-counter software that is
commercially available to the public, and (B) non‑exclusive and exclusive
licenses for the use of the Intellectual Property of Borrower or any of its
Subsidiaries entered into in the ordinary course of business, provided, that,
with respect to each such license described in clause (B), (i) no Event of
Default has occurred or is continuing at the time of such license; (ii) the
license constitutes an arms‑length transaction, the terms of which, on their
face, do not provide for a sale or assignment of any Intellectual Property and
do not restrict the ability of Borrower or any of its Subsidiaries, as
applicable, to pledge, grant a security interest in or lien on, or assign or
otherwise Transfer any Intellectual Property; (iii) in the case of any exclusive
license, (x) Borrower delivers to Collateral Agent and the Lenders copies of the
final executed licensing documents in connection with the exclusive license
promptly upon consummation thereof (an in any event no later than five (5)
Business Days after the consummation thereof), and (y) any such license could
not result in a legal transfer of title of the licensed property but may be
exclusive in respects other than territory and may be exclusive as to territory
only as to discrete geographical areas outside of the United States; and (iv)
all upfront payments, royalties, milestone payments or other proceeds arising
from the licensing agreement that are payable to Borrower or any of its
Subsidiaries are paid to a Deposit Account that is governed by a Control
Agreement.
“Permitted Liens” are:
(a)    Liens existing on the Effective Date and disclosed on the Perfection
Certificates or arising under this Agreement and the other Loan Documents;
(b)    Liens for taxes, fees, assessments or other government charges or levies,
either (i) not due and payable or (ii) being contested in good faith and for
which Borrower maintains adequate reserves on its Books, provided that no notice
of any such Lien has been filed or recorded under the Internal Revenue Code of
1986, as amended, and the Treasury Regulations adopted thereunder;
(c)    Liens securing Indebtedness permitted under clause (e) of the definition
of “Permitted Indebtedness,” provided that (i) such liens exist prior to the
acquisition of, or attach substantially simultaneous with, or within twenty (20)
days after the, acquisition, lease, repair, improvement or construction of, such
property financed or leased by such Indebtedness and (ii) such liens do not
extend to any property of Borrower other than the property (and proceeds
thereof) acquired, leased or built, or the improvements or repairs, financed by
such Indebtedness;
(d)    Liens on Borrower’s accounts receivable and identifiable cash proceeds
thereof, securing Indebtedness under the RLOC (if any) that are subject to the
priority and terms set forth in the RLOC Intercreditor Agreement;
(e)    Liens of landlords, carriers, warehousemen, suppliers, or other Persons
that are possessory in nature arising in the ordinary course of business so long
as such Liens attach only to Inventory, securing liabilities in the aggregate
amount not to exceed One Hundred Fifty Thousand Dollars ($150,000.00), and which
are not delinquent or remain payable without penalty or which are being
contested in good faith and by appropriate proceedings which proceedings have
the effect of preventing the forfeiture or sale of the property subject
thereto;;
(f)    Liens to secure payment of workers’ compensation, employment insurance,
old age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA);
(g)    Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (c), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase;
(h)    easements, rights-of-way, restrictions, covenants, leases or subleases of
real property granted in the ordinary course of Borrower’s business (or, if
referring to another Person, in the ordinary course of such Person’s business),
and leases, subleases, non exclusive licenses or sublicenses of personal
property (other than Intellectual Property) granted in the ordinary course of
Borrower’s business (or, if referring to another Person, in the ordinary course
of such Person’s business), in each case not materially interfering with the
ordinary conduct of the business of Borrower or such Person;
(i)    banker’s liens, rights of setoff and Liens in favor of financial
institutions incurred in the ordinary course of business arising in connection
with cash management related activities of Borrower and its Subsidiaries;
(j)    Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Section 8.4 or 8.7;
(k)    Liens on a segregated bank account of Borrower securing Indebtedness
permitted under clause (h) of the definition of “Permitted Indebtedness,”
provided that the account balance in such bank account shall not exceed Two
Hundred Fifty Thousand Dollars ($250,000.00); and
(l)    Permitted Licenses.
“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.
“PIK Option Period” means the period from the Effective Date until second
anniversary of the Effective Date.
“Prepayment Fee” is, with respect to any Term Loan subject to prepayment prior
to the Maturity Date, whether by mandatory or voluntary prepayment, acceleration
or otherwise, an additional fee payable to the Lenders in amount equal to:
(i)    for a prepayment made on or after the Effective Date and through and
including the date which is the first anniversary of the Effective Date, three
percent (3.00%) of the principal amount of the Term Loans prepaid; provided,
however, a prepayment may only be made on or prior to the first anniversary of
the Effective Date pursuant to Section 2.2(c) or Section 6.14 and no voluntary
prepayment may be during such period;
(ii)    for a prepayment made after the date which is the first anniversary of
the Effective Date and through and including the date which is the second
anniversary of the Effective Date, two percent (2.00%) of the principal amount
of the Term Loans prepaid;
(iii)    for a prepayment made after the date which is the second anniversary of
the Effective Date through and including the date which is the third anniversary
of the Effective Date, one percent (1.00%) of the principal amount of the Term
Loan prepaid; and
(iv)    for a prepayment made after the date which is the third anniversary of
the Effective Date and prior to the Maturity Date, zero percent (0.00%) of the
principal amount of the Term Loan prepaid.
“Prime Rate” means the prime rate reported in the Wall Street Journal.
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.
“Pro Rata Share” is, as of any date of determination, with respect to each
Lender, a percentage (expressed as a decimal, rounded to the ninth decimal
place) determined by dividing the outstanding principal amount of the Term Loan
held by such Lender by the aggregate outstanding principal amount of the Term
Loan.
“Qualified Financing Event” is the receipt by Borrower within the applicable
Cure Period of unrestricted net gross proceeds in such amount as would allow
Borrower to break even on a cash flow basis prior to Maturity Date in accordance
with the applicable financial plan provided by Borrower to Collateral Agent
pursuant to Section 8.2(b) (which financial plan shall be subject to the
approval of Collateral Agent) from the issuance and sale by Parent of its equity
securities or Cure Loan Subordinated Debt.
“Qualified Subordinated Debt” is a one-time unsecured Subordinated Debt in
aggregate amount of up to Twenty Five Million Dollars ($25,000,000.00);
provided, however, at the time of the incurrence of the Qualified Subordinated
Debt, (i) no Event of Default may have occurred and be continuing and Borrower
must be in compliance with its obligations under Section 6.12 (Financial
Covenant) and Section 6.13 (Liquidity Covenant) and (ii) Borrower must have a
pro forma funded debt (including funded Subordinated Debt and funded RLOC) to
market capitalization (determined based on Parent’s volume weighted average
stock price for the immediately preceding ten (10) trading days) ratio of less
than twenty five percent (25.00%) on the date of the incurrence of the Qualified
Subordinated Debt after taking into account the proceeds of the Qualified
Subordinated Debt. Furthermore, Qualified Financing Debt must have terms
acceptable to Collateral Agent which terms shall include certain restrictions
including, without limitation, (i) a prohibition on amortization and cash
repayments of principal amount of such Subordinated Debt while any of the
Obligations hereunder remain outstanding and until the Lenders have no further
commitment to make any Term Loans hereunder, (ii) the maturity date of the
Qualified Subordinated Debt must be at least six (6) months after the Maturity
Date, (iii) a restriction on payment of an aggregate amount of interest (that is
payable in a form other than in shares of common stock of Parent) on the
Qualified Subordinated Debt in excess of One Million Five Hundred Thousand
Dollars ($1,500,000.00) per annum and a restriction on the aggregate amount of
all payments of interest (that is payable in a form other than in shares of
common stock of Parent) on the Qualified Subordinated Debt in excess of Four
Million Five Hundred Fifty Thousand Dollars ($4,500,000.00) while any of the
payment Obligations hereunder are outstanding and until the Lenders have no
further commitment to make any Term Loans hereunder; provided further that no
interest payments may be made with respect to the Qualified Subordinated Debt if
annualized quarterly consolidated revenue of Borrower (as of the end of the
quarter that has then most recently ended) at the time of the incurrence of the
Qualified Subordinated Debt is at least Seventy Million Dollars
($70,000,000.00). Furthermore, no Qualified Subordinated Debt may be incurred
while any amount of Cure Loan Subordinated Debt is outstanding.
“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made under the Code.
“Registration” means any registration, authorization, approval, license, permit,
clearance, certificate, and exemption issued or allowed by the FDA or state
pharmacy licensing authorities (including, without limitation, new drug
applications, abbreviated new drug applications, biologics license applications,
investigational new drug applications, over-the-counter drug monograph, device
pre-market approval applications, device pre-market notifications,
investigational device exemptions, product recertifications, manufacturing
approvals, registrations and authorizations, CE Marks, pricing and reimbursement
approvals, labeling approvals or their foreign equivalent, controlled substance
registrations, and wholesale distributor permits).
“Regulatory Action” means an administrative, regulatory, or judicial enforcement
action, proceeding, investigation or inspection, FDA Form 483 notice of
inspectional observation, warning letter, untitled letter, other notice of
violation letter, recall, seizure, Section 305 notice or other similar written
communication, injunction or consent decree, issued by the FDA or a federal or
state court.
“Related Persons” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor and other consultants and agents of or to such Person or any of
its Affiliates.
“Required Lenders” means (i) for so long as all of the Persons that are Lenders
on the Effective Date (each an “Original Lender”) have not assigned or
transferred any of their interests in the Term Loan, Lenders holding one hundred
percent (100%) of the aggregate outstanding principal balance of the Term Loan,
or (ii) at any time from and after any Original Lender has assigned or
transferred any interest in its Term Loan, Lenders holding at least fifty one
percent (51%) of the aggregate outstanding principal balance of the Term Loan.
“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
“Responsible Officer” is any of the President, Chief Executive Officer, or Chief
Financial Officer of Borrower acting alone.
“RLOC” is a formula based revolving line of credit, based upon Borrower’s
accounts receivable (in an amount of up to equal to (i) Seven Million Five
Hundred Thousand Dollars ($7,500,000.00) minus the (ii) sum of (A) aggregate
amount of Indebtedness then outstanding that is described in clause (e) of the
definition of Permitted Indebtedness or that is otherwise incurred in the form
of financing lease obligations and permitted hereunder, (B) the aggregate amount
of Indebtedness then outstanding that is described in clause (h) of the
definition of Permitted Indebtedness and (C) the aggregate amount of all
interest payments made on Subordinated Debt in accordance with the provisions of
this Agreement) that the Borrower may enter into after the Effective Date, in
connection with which the lender(s) under the RLOC (which lender(s) must be
reasonably acceptable to Collateral Agent) may have first priority security
interest in accounts receivable of Borrower and identifiable proceeds thereof
and be subject to RLOC Intercreditor Agreement.


“RLOC Intercreditor Agreement” is an agreement between Collateral Agent and
lender(s) under the RLOC, which agreement shall have such terms and conditions
as acceptable to Collateral Agent in its reasonable discretion.


“Secured Promissory Note” is defined in Section 2.6.
“Secured Promissory Note Record” is a record maintained by each Lender with
respect to the outstanding Obligations owed by Borrower to Lender and credits
made thereto.
“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made under the Code.
“Shares” is one hundred percent (100%) of the issued and outstanding capital
stock, membership units or other securities owned or held of record by Borrower
or Borrower’s Subsidiary, in any Subsidiary; provided that, in the event
Borrower, demonstrates to Collateral Agent’s reasonable satisfaction, that a
pledge of more than sixty five percent (65%) of the Shares of such Subsidiary
which is a Foreign Subsidiary, creates a present and existing adverse tax
consequence to Borrower under the U.S. Internal Revenue Code, “Shares” shall
mean sixty‑five percent (65%) of the issued and outstanding capital stock,
membership units or other securities owned or held of record by Borrower or its
Subsidiary in such Foreign Subsidiary.
“Solvent” is, with respect to any Person: the fair salable value of such
Person’s consolidated assets (including goodwill minus disposition costs)
exceeds the fair value of such Person’s liabilities; such Person is not left
with unreasonably small capital after the transactions in this Agreement; and
such Person is able to pay its debts (including trade debts) as they mature in
the ordinary course (without taking into account any forbearance and extensions
related thereto).
“Subordinated Debt” is indebtedness incurred by Borrower or any of its
Subsidiaries subordinated to all Indebtedness of Borrower and/or its
Subsidiaries to the Lenders (pursuant to a subordination, intercreditor, or
other similar agreement in form and substance satisfactory to Collateral Agent
and the Lenders entered into between Collateral Agent, Borrower, and/or any of
its Subsidiaries, and the other creditor), on terms acceptable to Collateral
Agent and the Lenders.
“Subsidiary” is, with respect to any Person, any Person of which more than fifty
percent (50%) of the voting stock or other equity interests (in the case of
Persons other than corporations) is owned or controlled, directly or indirectly,
by such Person or through one or more intermediaries. Unless otherwise
specified, references herein to a Subsidiary means a Subsidiary of Borrower.
“Term A Loan” is defined in Section 2.2(a)(i) hereof.


“Term B Draw Period” is the period commencing on the achievement of all of the
Term B Milestones by Borrower and ending on the earlier of (i) October 31, 2020
and (ii) the occurrence of an Event of Default (unless such Event of Default is
waived by Collateral Agent and Lenders for the purposes of the continuation of
the Term B Draw Period); provided, however, that the Term B Draw Period shall
not commence if when Borrower achieves the Term B Milestones, an Event of
Default has occurred and is continuing.


“Term B Loan” is defined in Section 2.2(a)(ii) hereof.


“Term B Funding Milestone” means the Borrower achieving pro forma funded debt
(including funded Subordinated Debt and funded RLOC) to Parent’s market
capitalization (determined based on Parent’s closing stock price) ratio of less
than twenty five percent (25.00%), on each of the five trading days immediately
preceding the Funding Date of the Term B Loan, in each case after taking into
account the proceeds of the Term B Loan.


“Term B Milestones” means the Borrower (i) achieving pro forma funded debt
(including funded Subordinated Debt and funded RLOC) to Parent’s market
capitalization (determined based on Parent’s volume weighted average stock price
for the immediately preceding ten trading days) ratio of less than twenty five
percent (25.00%), including, on the Funding Date of the Term B Loan after taking
into account the proceeds of the Term B Loan, (ii) receiving the final approval
to market and sell from the FDA for Borrower’s product I.V. Triferic
(intravenous formulation of Triferic) and (iii) receiving an unqualified
auditor’s opinion with respect to Borrower’s audited financial statements for
the 2019 fiscal year, or if any material weakness is identified in such
auditor’s opinion, remedying such weakness prior to funding of the Term B Loan
and prior to the audited financial statements for the 2020 fiscal year becoming
due or delivered to Collateral Agent pursuant to the terms hereof.


“Term C Draw Period” is the period commencing on the later of (i) achievement of
all of the Term C Milestones by Borrower and (ii) March 31, 2021 and ending on
the earlier of (i) December 31, 2021 and (ii) the occurrence of an Event of
Default (unless such Event of Default is waived by Collateral Agent and Lenders
for the purposes of the continuation of the Term C Draw Period); provided,
however, that the Term C Draw Period shall not commence if when Borrower
achieves the Term C Milestones, an Event of Default has occurred and is
continuing.


“Term C Loan” is defined in Section 2.2(a)(iii) hereof.


“Term C Funding Milestone” means the Borrower achieving pro forma funded debt
(including funded Subordinated Debt and funded RLOC) to Parent’s market
capitalization (determined based on Parent’s closing stock price) ratio of less
than twenty five percent (25.00%), on each of the five trading days immediately
preceding the Funding Date of the Term C Loan, in each case after taking into
account the proceeds of the Term C Loan.


“Term C Milestones” means the Borrower (i) achieving pro forma funded debt
(including funded Subordinated Debt and funded RLOC) to Parent’s market
capitalization (determined based on Parent’s volume weighted average stock price
for the immediately preceding ten trading days) ratio of less than twenty five
percent (25.00%), including, on the Funding Date of the Term C Loan after taking
into account the proceeds of the Term C Loan, (ii) achieving actual consolidated
revenue (as measured in accordance with GAAP) from the sale of Borrower’s
product Triferic for the trailing six-month period (ended on the date when
tested) in an amount of not less than Eight Million Five Hundred Thousand
Dollars ($8,500,000.00), on or prior to September 30, 2021, and (iii) achieving
a trailing three-month Cash Burn (on the date tested) of less than Six Million
Dollars ($6,000,000.00), on or prior to September 30, 2021.


“Term Loan” is defined in Section 2.2(a)(iii) hereof
“Term Loan Commitment” is, for any Lender, the obligation of such Lender to make
the Term Loan, up to the principal amount shown on Schedule 1.1. “Term Loan
Commitments” means the aggregate amount of such commitments of all Lenders.
“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower and each of its
Subsidiaries connected with and symbolized by such trademarks.
“Warrant” means any of that certain Warrant to Purchase Stock dated the
Effective Date issued by Parent in favor of each Lender or such Lender’s
Affiliates or any other warrant entered into in connection with the Term Loan,
all as may be amended, restated, or otherwise modified or supplemented from time
to time.
[Balance of Page Intentionally Left Blank]





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.
BORROWER:


ROCKWELL MEDICAL, INC.




By /s/ Stuart Paul    
Name: Stuart Paul    
Title: Chief Executive Officer    


BORROWER:


ROCKWELL TRANSPORTATION, INC.




By /s/ Stuart Paul                    
Name: Stuart Paul                
Title: President                    


COLLATERAL AGENT AND LENDER:


INNOVATUS LIFE SCIENCES LENDING FUND I, LP


By: Innovatus Life Sciences GP, LP
Its: General Partner


By /s/ Andrew Dym    
Name: Andrew Dym    
Title: Authorized Signatory    










1

